F|LED

 

 

¢A~
z UCT 1 1 2018
Flll m line information to identify your case
' counT

1 Cameron Lamarr Burreii. Sr. U-S~ BAN\$FF€BY
Dabtor Flrat Neme Mlddie Neme Lesl blame B¥ DEPUW
Deblor 2
(Spouse. |THl|ng) FlratNeme Mlddle Name LaslNauno
united States Benkruptcy Court iorthe: Western Dislrict of Texas
case number 13'52274'0)‘\(37 Cl Check if this is an

 

 

ill knowni

amended filing

Ofiicial Form 1068um
Summary of ‘{our Assets and Liabilities and Certain Statistical lnformation 12115

Be as complete and accurate as possible. lf two married people are filing togethen both are equally responsible for supplying correct
lnformatlon. Flll out ell of your schedules tlrst; then complete the information on this fon'n. if you are filing amended schedules after you file
your original forms. you must fill out e new Summery end check the box at the top of this page.

Summerlzo Your Aesets

 

Your assets
Va|ue of what you own
1. Schedule A/B: Property (Otlicia| Form 106A!B) _
1a. Copy line 55. Tolai real estate, from Scheduie A/B $ MO-O-

......lu-~...l..~.,..-..."..............................--......

1b. Copy line 62, Tolel personal properly, from Schedule A/B $ 277,955-00

 

tc. Copy line 63, Total of all property on Scheduie A/B

Sumrnarlzo Your l..lablllti¢s

3 521 ,440.00

 

 

 

Your liabilities
Amount you owe
2. Schedule D: Credltors Who Have Clar'ms Secured by Properly (Oflioial Form 106D) 264 701 97
2a. Copy the total you listed in Coiurnn A, Amount of claim, at the bottom of the last page of Pert 1 of Schequle D ............ 5 4

3. Schedule E/F: Creditors Who Have Unsecured Clalms (Ofticial Form 106EIF) 0 00
33. Copy the total c|alm_e from Part 1 (priority unsecured claims) from line 6e of Schedule E/F s __~_--_"_'

eh, Copy the total claims from Part 2 (nonpriority unsecured clelms) from line 61 of Schedule E/F ....................................... + 3 68’800_00

 

Your total liabilities 3 333'501'97

 

 

 

m Summarlze \'our lncome end Expenses

4. Schedu!e l: Your income (Of‘&cla| Form 106|) 7 662 00
Copy your combined monthly income from line 12 of Schedule l ........................ $ ' '

5. Schedule J: Your Expenses (Ofiicia| Form 106J) _ 0
Copy your monthly expenses from line 220 of Schedule J $ 3’866'0

 

 

 

Ol‘ticial Form 1068um Summary of ¥our Asset.s end Llabllitles and Certoln Stetisticel lnformetlon page 1 of 2

Da| 1 Cameron Lamarr BUl'l‘Ei|l. Sl`- t';asem.rmberiri¢m»n18'522-'?""0‘¢]`€""7

 

v Firl‘l Neme Mddla NI||\B Lesl Neme

Answer These Questlons for Admlnlstrative and $tetlstieal Records

6. Are you filing for bankruptcy under Chapters i‘, 11. or 13?

m No. You have nothing to report on this part of the forrn. Check this box and submit this form to the court with your other schedulesl

a Ves

 

'r. What kind of debt do you have?

g Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
femiiy, or household purpose." 11_ U.S.C. § 101(8); Fi|i out lines B-99 for statistical purposes. 28 U.S.C. § 159.

L:l ¥our debts are not primarily consumer debts. \’ou have nothing to report on this part of the fon'n. Check this box and submit
this form lo the court with your other schedules

 

 

e. From the Statement of ¥our Current Monthl'y lncome: Copy your total current montth income from Ofticial '
Form 122A-1 Line 11; oR, Form 1223 Line 11; oR, Form 1226-1 Line 14. $ 7,662.00

 

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

Tota| claim

From Part 4 on Schedule E/F, copy the following:

 

9a. Domestic support obligations (Copy line Ba.) $_____(B_Q
9b. Taxes and certain other debts you owe the governmentl (Copy line Sb.) $__..._.______9.‘9_9.
9c. C|airns for death or personal injury while you were intoxicated (Copy line 6c.) $..._____M
Qd. Studenl loans. (Copy line 6f.) $__MWQ
9a. Ob|igations arising out of a separation agreement or divorce that you did not report as s 0_[)0

priority claims. (Copy line Sg.) ‘““‘____
91‘. Debts to pension or pruitt-sharing plans, and other similar debts. (Copy iine 6h.) + $ 0-00
Qg. rotal. Add lines ea through et ` s 40,063-00

 

 

 

 

 

 

Oflicia| Form 106$um Surnmary of Your Aesets end Liabllltles and Certaln Statistlcal lnl'on'natlon page 2 oi2

Fill in this information to identify your case and this filing

gained cAi\ii=.noN LAMARFi eui=ii=rEi_i_, sn.

First Name Middle Name Lasl Narne

Debtor 2
(Spouse, if Eling) i=irsi Name undue Name Lasr Narrie

 

U"“ed Siaies Ba"kllll>icy COUFi for lhe: Western District of Texas
Case number 18'52274'CAG7

 

ill check if this is an
amended filing

 

 

Oflicia| Form 106A/B 7
Schedule A!B: Property ` ' mrs

in each category, separately list and describe items. List an asset only once. lf an asset tits'ir\ more than one category, list the asset in the
category where you think it t"its best. Be as complete and accurate as possib|e. |f two married people are filing together, both are equally
responsible for supplying correct information. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages.
write your name and case number (if known). Answer every question.

 

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an lnterest ln

1. Do you own or have any legal or equitable interest in any residence, building, |arid, or similar property?
El No. so io Parr 2.
[El Yes. Where is the property?

get ls the property? Check all that app 1¥' Do not deduct secured claims or exemptions Put
Sin le-fami| home the amount of any secured claims on Schedule D:
8323 Norcrest Dr 9 y

 

 

 

 

 

 

 

1_1. ._ . . . Credr'tors Who Have Clai'ms Secured by Property.
Street address, if available, or other description n Dup|ex (zr_mum umt bund":'g
n C°"d°mm'u"i or °°°Peiai“'e ' Current value of the Current value of the
L_..l Manufactured or mobile home entire property? portion you own?
U Land . $ 178720.00 $ 224615.00
l a investment property
converse TX 78109 l:| Timeshare Describe the nature of your ownership 7
Cliv Slate Z'P C°de" n ' Oth ` ` "` " ` ` `ir`it`é`r`est {suc`li"a`s fe'e" simple."te`n`ancy by
er the entireties, or a life estate}, if known.
Who has an interest in the property? Checi< one.
BEXAR 3 Debtor1 only
County . |;l Debtor 2 only

ij Debtor.l and Debtor 2 only - n Checi< if this is community property
n At least one of the debtors and another (See msimct|ons)

Other information you wish to add about this item, such as local
property identification number: 692461

if you own or have more than one. list here:

what is the property? Che'°k all that app|y' Do not deduct secured claims or exemptions Put

U Sing|e-famlly home the amount of any secured claims on Schedui'e D:

. l-lilton Gr nd Vacation ' ' .
1,2_ a 5 n Dup!ex or multi_unit building Credrtors Who Have Ciarms Secr.rred by Property

Street address, if available. or other description

 

 

 

 

 

 

 

g COndOmin'lum DF CGOP€rafi‘/e Current value of the Current value of the
' tire property? portion you own?
6355 Metrowest Blvd Ste 180 Manufaclured or mobile home en
’ iii tend $ 22500.00 $ ieero.oo
n investment property
Or|ando FL 32835 m T|meshare Describe the nature of your ownership
Ciry _ Siate ZiP Code interest (such as fee simple, tenancy by
a Olh@r the entireties or a iire estate), if known
Who has an interest in the property? Checi< one.
a Debtor’i only
County n Debtor 2 only
n Debtor 1 and Debtor2 only n Check if this is community property
3 At least one of the debtors and another (SE€ inSifUCinr\S]

Other information you wish to add about this item, such as local -
property identilimtion number: 0333790048

Debtor:l CAMERON

LAMARH

BUFlFlELL, SFl.

 

Fir\t Neme

‘i .3.

Middlu Name

L&s'\N¢imh

 

Street address, if availabie. or other description

 

 

city

Slate ZiP Cocle

 

. County

2. Add the dollar value ot the portion you own `for all of your entries from Part 1, including any entries for pages
you have attached for Part1.erte that number here. ................................................................................. -)

Describe Your Vehicles'

Do you own, lease, or have legal or equitable interest iri any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives if you lease a vehic|e, also report it on Scheduie G.' Executory Coniracls and Unexpired t.eeses.

What 15 fha propelfy? Check all that apply.
cl Single~famliy home

n Duplex or multi-unit building

a Condominium or cooperative

a Manulactured or mobile home

a Land d

a investment property

a Tirneshare

n Other

 

Who has an interest iri the property? Checi< one.
C] Debtor 1 only

a Debtor 2 only

l:l Debtor‘l and Debtor 2 only

9 At least one of the debtors and another

case number 1,, mm 1 8-52274-CAG7

 

Do not deduct secured claims or exemptions Put
the amount cl any secured claims on Scheduie D.'
Creditors Who Have Clelms Secured by Properl'y.

Current value of the Current value of the
entire property? portion you own?

$ $

Describe the nature of your ownership
interest lsuch as fee simpler tenancy by
the entireties, or a life estate], if known.

 

cl Check if this is community property
(see instructions)

Other information you wish to add about this ltem, such as local

property identification number:

 

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles `

L_.l No
3 Yes

3_1_ Make:
N|odel:

Year:

Approxirnate mileage:

Other information:

RAM

2500

2014

135000

 

Arrears $15,000

 

 

 

|f you own or have more than one. describe here:

3.2. Mal<e:
Model:
Year:

Approximate mileage'.

Other intorrnation:

 

 

 

 

Who has an interest in the property? Check orie.

a Deblor 1 only

m Deblor 2 only

cl Debtor 1 and Debtor 2 only

n At least one of the debtors and another

L`.l cheek if this is community property (see
instructional

Who has an interest iri the property? Check one.

n Debtor1 only

m Debtor 2 only

n Debtor 1 and Debtor2 only

n At least one of the debtors and another

n Check if this is community property (see
instructions)

 

3 243435.00

 

 

 

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedi.ii'e D.'
Credr'tors Who Ha ve Ciar'ms Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ 15000 $ 24250.00

 

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedui'e D:'
Creditors Who Have Ciai'ms Secureo‘ by Properly.

Current value of the Current value of the
entire property? portion you own?

 

 

 

 

 

Approximate mileage:
Other lnformation:

 

 

 

 

Who has an interest in the property? Check one.

al At least one of the debtors and another

l;l Check if this is community property (see

Who has an interest in the property? Check one.

Debt°,-l CAM EFiON LAMARR BURRELL, S_Ft.
Fi¢\i Name Middle Nams Laat Namo
3_3, Make:
Mode|: o Debtor‘l only
Cl Debtor 2 only
Year:
Cl newton and Debtor2 only
Approximate miteage:
Other information:
instructions)
3,4_ Make:
Mode|: Cl Debtor1 only
n Debtor 2 only
Year:

cl Debtor 1 and Debtor 2 only
[._.] At least one of the debtors and another

|:l Check if this is community property (see
instructions)

Case number cream 1 8“52274°CA67

 

Do not deduct secured claims or exemptions Put
the amounth any secured claims on Schedul'e D:
Creditors Who Have Cl'ar'ms Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $

Dc not deduct secured claims or exemptions Put
the amount of any secured claims on Scheduie D:
Credr'tors Who Heve Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercrat‘t, aircraft, motor homee, ATVa and other recreational vehicles, other vehicles, and accessories

Exampies: Boats. trailers, motors. personal watercraft, tishing vessels. snowmobiles, motorcycle accessories

@ No
Q Yes

4_1_ Make:
Model:
Year:
Other information:

 

 

 

 

lf you own or have more than one, list here:
4_2, Make:

Modei:

Year:

Other information:

 

 

 

 

Who has an interest in the property? Check one.
m Debtor1 only

L_.l Debtor 2 only

n Debtor1 and Debtor 2 only

n At least one of the debtors and another

cl Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
n Debtor1 only

|:l Debtor 2 only

cl Debtori and Debtor 2 only

[:] At least one ot the debtors and another

a Check if this is community property (see
instructions)

5. Add the dollar value of the portion you own for atl of your entries from Part 2, including any entries for pages

Do not deduct secured claims or exemptions Put
the amount cf any secured claims on Schedul'e D:
Creditors Who Have Ciaims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptionsl Put
the amount of any secured claims on Scheduie D.l
Credr'tors Who Have Ciar'ms Secured by Property.

Current value of the Current value of the
entire property? portion you own?

24250.00

you have attached for Part 2. Write that number here ........................................................................................................................ -)

 

D,b,§,`, ci_uenon mann eunnELL_ se _ wmm,_, 1&52274-6AG?

 

l"-¢ilhme wm llllln

Part 3: mia¥our!imolnlandllounholdltlms

 

Doyouownorlmvemyhgatorequkablehluecti\myofthefolowi\ghlm?

6. Householdgoodsandfl.lriah"a\gc
DNe

C\Iret'ltvllueclfthe
pol't:ionyouown?
Donotdedx:tsewredciaims
umwa

 

r: 3 300.00

 

7.Etectronl"ce

EHMTMMMMMW,MMMMMMM
titus

 

9 rec Deccri:e..........`l§ Prirtter. scanner,'oomputer, monitor

8. collectist ofva|ue

Exambmkmn$adligaies;pahhgs,git,uoummwds.mumatoqec&;
a starrp,,ua'n.,orbmbdtt:ad ooleciions;ol\ercolections,rnen'nrdia,ooledi:ies
No

5 soc.oo

 

m Yes. Deecrde_._"_.

s 0.00

 

9. Equipmentforspoltsan¢!hohhies
Eno

 

m Yee. Deecribe......._.f

s o.oo

 

141me

Eclxanpies:Pistois,riies.mmmaidaa#mhbdeqtimut
No

 

9 vest M________i 126 Shotgun, .40 Cali)er Handgun. .380 Caii)er l-landgun

11.'ctothee

El No

5 eoo.oo

 

13 Yes. mm Everyday clothes, exotic cowboy boots

5 1000.00

 

tz.laweiry

Buo

 

D Yes. Dosori)e....._.._
ta.Non~farmanimda
13 No

 

m Yec_ Daacri:e.-........-.`

 

14_Myodnrpumndmlmndnldhmywddndakudykghdudcqaqlndhidsywidnd$$t
El m

 

uYec.(§ivespedic
hfomtat"an_......_....§._

15. Add the doiiarvalue ofali ofyour entries from Pat3, including anyenlrieeforpagea you haveathched
for Part 3. Write that number here

 

 

S 2400.00

 

 

 

names CAMEF*ON LAMAHR BUHRELL, SR. Ca56,,um,,,,,‘,,,,(,,¢,,,,,,113-522'/'4~citcz7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Frrsl Nema MiddiaName Lestitama
montana Your Financiai Assets
Do you own or have any legal or equitable interest in any of the foitowing? Current VI|U¢ °f the
portion you own?
Do not deduct secured claims
or exemptions
16. Cash
Exampies: Money you have in your wallet, in your home, in a safe deposit box. and on hand when you file your petition
a No
E YeS................................................................................................................,............~..................¢.............. Cash: __mmmm"__"m $ 400.00
1?. Deposits of money
Examp!es: Checklng. savings, or other financial accounts; certiiicates of deposit; shares in credit unions, brokerage houses,
and other similar institutions |f you have multiple accounts with the same institution, list each.
5 No _
@ Yes ..................... institution name:
17.1. Checklng account: USAA 3 900.00
17.2. Checking account $
17.3. Savings account USAA 5 5.00
17.4. Savings account: 5
17.5. Ceniiicates of deposit $
17.6. Other financial acoount: 5
17.7. Other financial acoount: $
17.8. Other financial acoouni: $
17.9. Other financial account: $
18. Bonds, mutual iunds, or publicly traded stocks
Examples: Bonci funds. investment accounts with brokerage tirms, money market accounts
a No
n Yes ................. institution or issuer namer
$
$
$
19. dion-publicly traded stock and interests ln incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
n No Name of entity: % of ownership:
El Yes. Give specific BURRELL CONSTF{UCT|ON -STRATEG|ES,LLC 51 % 3 0_{]()
iil°i"l".'.‘_'_‘_’f__aj_“‘i?i.__ CGT FARM MANAGEMENT-l-l-C 100 % $ …o.oo

 

CAMERON

Fil h

.Debb'l

LAMARR BUHHELL. SH.

 

wm iizlh

20. Goinnunutaidcmpu*hulk¢iddh¢mgoblhmdmmgowe`m
mmaeumeymmumbmoy§gigudeivuigm

 

 

 

21.Reiirementorpel'ilionaoooilh
EHWMMMMWLM{RLMS(»MWMUMMNMM

INo'
fivvance

aoooia'itsepa&ly. Typed'aianai: hsllwia'ma\'ia::

Mtkju'sdtth[.ihtlt:

 

 

 

 

 

 

assurinde
Ymushaeddlwnnmidqmsisymmmnnihmmywnoymmsuvheumemammiy
WWMMMMWM(WAMMMM

oonipaiies,.m'drois
9 Ne
D Yes-.

hulliaiiaameoriaiviidiidt:

 

 

indigent
Saaa!yihpos'lmiuiumi:

 

 

 

 

 

 

 

23.Amiii‘iias (Aoor*actfura perixlicpaymeitofmreybym,. eileri:iriecrirarurbenfyems)i

live
UYes

mmaahhroigidiii:

 

 

H$$$$f£ib?

$§9%9€9$€9$$$

W‘, cmsnon manion sunnEi_i_ sn. came,,l,“l,,,,,§,,,__‘,,,,,iia-i',az'l.ipci¢it;?

Fi¢!_n m m mm

ze.inmuuhmmkhhmmhaqmdwmwu*awmiwmm
26 U.S.&§§Sii(bx‘i),, EEBA(b).aaitRB(bm.

 

 

 

 

 

 

 

 

 

 

 

 

E No
cl yes _~"_~'-~_-~ iisiiionimemddi:auiimc$epa'aieiyiiehemmdsotazyiiereets.ti tI.S.C.§EZ1(c).'
$
$
$
&Tnmommhhwmnmhm(dwdmmingikhdhhu“rigbwm
mcisdaIeIoI'yoi.rhenell
tit tie
D‘Ies.t§iiespeciic \
' aunnnaimahmaihem_ § S
zs.mmpylidis,hadumks,uadesouds,mdou\erileled\dpmplty
iii iia
Ei Ysssivespediic ’ §§
iifoimatimdioutihem_:§ s
H.Umme¢.h'l\dieee.anddhergona¢iih\ibs
l?.i iv
U hamm ‘
mmabmitiiem._ 5
Honeyorpmputyolia¢ltoyou? ~ § Cun'entvaiueofttie
portionyouown?
Doootdeductsoci.irod
cHrsoremn'ptions.
ZILTaxrefilidsoamdtoyou
Ei m
Civeei§vespeaa:_mmsm § weak s
aboutthom,n:iixiigviiheiher §
youanadyiiiediheree¢m §§ sims s
suwmwas-~_---~;§ weir s
29.Famiysuppo¢t
Emwmwudmmm.mwsmcdwmmmmmsdmm
No l 4
if] vestauespeoa¢mmiimw__§
z mm =
l § moment $

 

administme n
SooiaiSeurlyheneKupaiilonsymnnlevsomeoneeise
B rio

Ei Yes. owe species infomomn_‘

 

- i
z t

geth cAui=_nou LAMAnn eunnELL, sn, Casenumber§mm,13-52274-0A37

 

 

Fitai Name Midd|e Name Lalt Name

4

31. interests in insurance policies
Exampies: Hea|th, disability, or life insurance; health savings account (HSA}; credit, homeowner'sj or renter's insurance

DNo

El Ves. Name the insurance company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ _ _ » Company name: Beneliclary: Surrender or refund value:
of each policy and list its value. _
Columbian Life insurance Co. Lakeeka F. Burrell 3 250900.00
S
$
32. Any interest lri property that is due you from someone who has died
it you are the beneficiary of a living trust. expect proceeds from a life insurance poiicy, or are currently entitled to receive
property because someone has died. . `
@ No
a Yes. Give spacihc inforrnation.,.,..........
S
33. Cialms against third partiesr whether or not you have filed a lawsuit or made a demand for payment
Exampies: Accidents. employment disputes. insurance claims. or rights to sue
la No
n Yes. Describe each claim. ....................
5
34.0ther contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims
El No
El Yes. Describe each claim.
5
35. Any financial assets you did not already list
No
n Yes. Give specch information ............ s
36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached 05
for Part 4. erte that number here .................................................................................................................................................... *) $__________2_§13_£_9_

 

 

 

 

describe Any Business-Reiated Proporty Yoi.i Ovvn or t-lave an interest ln. List any real estate in Fart 1.

 

37. Do you own or have any legal or equitable interest in any business~reiated property?
lZi No. eo to Pari 6.
n Yes. Go to line 38.

38.Accounts receivable or commissions you already earned

DNO

Current value of the
portion you own?

Dc not deduct secured claims
or exemptions

 

m Yes. Desciibe.......

 

39. Oi‘fice equipment, fumishings, and supplies

Exampies: Business-related oomputers, soitware, modems, printers, oopiers, tax machines, rugs, telephones desks, chairs. electronic devices

ClNo

 

n Yes. Describe .......

 

DWJ marion mann eunmalmsa cdc,,m,,,,,,r,i,,lk,_,,,,,,113-522?4-(:¢\67

mm wham dimile

 

 

 

mm.mmani.youunilh“adhokofmm
ill aim `
g Yes.Desi:iiihe,.....`

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

:$
nlrqu
D rio ,:
ill ves,oaseiiiiem.".;?; is
lzmuhi\palh*sl#¢orio”ltm
ill an
m Y&F~Dmlb=-- morning %afomeshzipr.
era $
75 $
% 35
B.Custonlrids,mists.ordhercoqiiols
D Ne
n Yes.DQyolIH$ithlhpemc-'dywiionlim(asmin“ U_S.G_§'li}‘ll(‘l‘lh))?
113 him
m Ym Des:li:ie...___:§ s
M.MyWMFuHMMH
iii rim
D Ym¢§'iuespeci'm s
85
5
$
$
$
&Mhmmdddwu*inimhtimaqdhh”$ywlmlhdwd 3 0_(]0
armentrout-emma -)
Part 6: MMF.*-immm¥.hwmmmh.
lyons-nerhlvemihmd'i:flnh\d,,itl'mht‘h
mmmmuhnaqbgduqmwhmh¢-wmdlmm
E No.eoni=mtz.
D Yes. sabena
mediation
portionyouoiu'n?
librddedldsecueddalm'
arm

cummins
U No
UYee______;§

 

nebth cAiviEi=ioN

l-“irst Name

BUFlFlELL, SFi.

48. Crops-elther growing or harvested

Case number cream 1 8°52274‘CAG7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

cl No
El Yes. Give specific
information ............ $
49. Farm and fishing equipment, ln'iplements. machinery, tixtures, and tools of trade
n No
n Yes ..........................
S
50. Farm and fishing supplies-, chemica|s, and feed
a No
m Yes ..........................
$
51. Any farms and commercial fishing-related property you did not already l|st
l;l No
n Yes. Give specific
information $
52. Add the dollar value of all of your entries from Part 6, lnctudlng any entries for pages you have attached $ 0.0U '
for Part 6. Write that number here .................................................................................................................................................... -) ____
Describe All Property You Own or Have an interest in That You old Not List Ahove
53. Do you have other property of any kind you did not already |ist?
Exemples: Season lickets, country ciub membership
a No
El Yes. Give specific $
information 3
$
54.Add the dollar value of all of your entries from Part ?. Write that number here .......................... ') $_______M
List the Totals of Each Part of this Form
55. Part 1: Total real estate, line 2 ; ............................................................................................................................................................. ') $ 243485‘00
56. Part 2: Total vehicles, line 5 $ 24250‘00
57.Part 3: Total personal and household ltems, llne 15 $ 2400'00
58. Part 4: Total financial assets, line 36 $ 251305'00
59. Part 5: Total business-related property, line 45 $ 0'00
60. Part 6: Total farm- and fishing-related property. line 52 $ 0‘00
61. l'-`art 7: Totat other property not listed, line 54 +$ 0-00
52.Total personal property. Add lines 56 through 61. .................... $ 277955'00 Copy personal property total 9 + $ 277955-00

63.Total of all property on Schedute NB. Add line 55 + line 62 ..........................................................................................

 

 

 

 

 

 

$ 521440.00

 

 

 

 

Fill in this information to identity your case

nation Cameron Lamarr Burreii, Sr
F|rct Name Midd!s Name Last Name

Debtcr 2
(Spouse, ifflllng) Firsi Name Middle Name Lui Name

 

Unlted Slates Bankruplcy Court for the: Wesiem Distn`ct of Texes
ease numb,r 18-52274~CAG7

(lf known)

Ei check irihis is an
amended filing

 

 

 

Officiai Form 1060
Schedule C: The Property You Claim as Exempt wis

Be as complete and accurate as possib|e. li two married people are filing together, both are equally responsible for supplying correct infonnation.
Uslng the property you listed on Schedi.ile A/B: Property (Off`icial Form 106NB) as your source. list the property that you claim as exempt. if more
space is needed. fill out and attach to this page as many copies of Part 2: Addi'fional Page as necessary On the top of any additional pages. write
your name and case number (if known).

 

For each ltem of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so ls to state a
specific dollar amount as exempt Aiternat|vely. you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory llmit. Some exemptions-such as those for health aidsl rights to receive certain benefits, and tax-exempt
retirement funds-may be unlimited ln dollar amount. However, lf you claim an exemption of 100'/. of fair market value under a iaw that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount1 your exemption
would be limited to the applicable statutory amount.

identify the Property you Cia|m as Exempt
‘l. Wh|ch set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

g Ycu are claiming state and federal nonbankruptcy exemptionsl 11 U.S.C. § 522(b)(3)
m You are claiming federal exemptions 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedi.iie A/B that you claim as exempt, till in the information below.

_ Brlef description of the property and ||ne on Current value of the Amcunt-of the exemption you claim Speclf|c laws that allow exemption §

 

 

 

 

 

` Scheduie A./B that lists this property portion you own
` Copy the value from Check only one box for each exemption
Scheduio A/B
erie . . . 11 usc s 522(b)(3)
description: M-a£- $22’500'00 m 5 TPC PROP S 221 .034
line from 100% of fair market value, up to
Schedu,e A/B_. 1.2 any appilcable statutory limit
Brief -
description: _-_- $ m $
Lan fr‘om n 100% of fair market value. up to
Schedu;e A/B_. _- any applicable statutory limit
Brief
; description: 5 m $
; Line from n 100% of fair market valuel up to

 

Schedu,e A/B_. . any applicable statutory limit
l 3. Are you claiming a homestead exemption of more than $160,375?
. ?ct to adjustment on 4101!19 and every 3 years after that for cases filed on or after the date of adlustment.)
No
cl ¥es. Did you acquire the property covered by the exemption within 1.215 days before you filed this case?

l:l No
l:l Ye_s__

Official Form 1060 Scheduie C: The Froperiy \'ou Claim as Exempt page 1 of _l_

Fill in this information to identify your case:

penrod CAMERON LAMARR BUFtFiELL, SR.

First Name Mlddle Name Laal Name

Debtor 2
(SPOM$B, `ll ming) First Name Middie Name Lasl Name

 

Uniled States Bankruptcy Court for the: Wesiem District of Texas
Case number 1 8-52274-CAG7

ilf knownl

 

Oflicia| Form 106D

El Check if this is an

amended filing

Schedule D: Creditors Who l-lave Claims Secured by Property

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
inton'nation. if more space is needed, copy the Additlonal Page, fill lt out, number the entries, and attach it to this torm. On the top of any

additional pages, write your name and case number (if known). '

1. Do any creditors have ciaims secured by your prcperty?

El No. Check this box and submit this form to the court with your other schedulesl You have nothing else to report on this form.

|Yl Yes. Fill in ali of the information below.

List Alr secured claim

12115

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Coiumn A Col'umn B Coiumn C
2. List all secured claims. lf a creditor has more than one secured ciaim, list the creditor separately mount of dann value of cn",t,,..l un“cur.d
for each ciaim. if more than one creditor has a particular claim, list the other creditors in Part 2. no not deduct me gm ,unp°,-h this portion
As much as possibie, list the claims in alphabetical order according to the creditcr's name. value ofc°¢layeml_ claim f n any
:E BEXAR COUNTY c/o Donaid F_ Stecker Describe the property that secures the claim: $ 4379'13 $ 178720'00 5 O'OO
Credilor's Name
71 1 Navarro 8323 Norcrest Dr Converse, TX 78109
umw angel Bexar County Homestead
Ste 300 As of the date you tile, the claim is: Check all that apply.
n Contingent
Sai'i Ai'liOl'iiO _ TX 78205 a unliquidated
city state ziP code g Disputen
Who owes file d¢bl? Ch€Cl'i DF|B- Nature of lien. Check all that appiy.
g DebiOI’ 1 0an m Ari agreement you made (such as mortgage or secured
n Deblor 2 only car loan)
[J mbm-1 and Debior 2 only n Statutory lien (such as tax lien. mechanic`s |ien)
` n At least one of the debtors and another n Jud§menl lien f"°m a lawsuit
m Oiher (including a right to chset) Property Taxes
El check initio claim males re a .
community debt
Date debt was incurred 01"01[2015 Last 4 digits of account number § _4_' § ____|_ l
-_2-2-] Mr_ Cgoper Descrlbe the property that secures the ciaim: $ 135565'23 $ 17372°'°° 5 0'00
Creditor`s Name
8950 Cypfess Waters B|Vd_ 8323 Norcrest Dr Converse, TX
Numb,, S,,em 78109 Bexar County Homestead
As of the date you iiie, the claim ls: Check all that apply.
cl Contingent
CODP€" TX 75019 ' [3 unliquidated
city stan ziP code [_'] Disputed
Who owes the debt? Check one- Nature of lien. check ali that appiy.
m Dethr 1 Ori|y [.] An agreement you made {such as mortgage cr secured
m Debtor 2 only Ca"l°a")
n Debiorq and Deb¢nr 2 only n Stalutory lien (such estax lien. mechanic's lien)
l:l At least one of the debtors end another g Jlldgm€nl lien from a |aWSUi¥ _
in Other (inciuding a right to offset) F"'St M°ngage
El Check if this claim relates to a
community debt
Date debt was lncurred aafes/2018 Last 4 digits of account number_9 _3 __4 g
Add the dollar value of your entries in Column A on this page. Write that number here: b___MS

 

hamm CAMEl=tou LAMAi=tFt Bul=tnEl.i., sFi. case numbem,,m,m, 13-52274-cAG'/'

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Filst Name media Name i.ast Name
additional Psge ' Col'umn A Coiumn B Column C
. . . lai V l of colt
gt¢t;r‘listll;g anfy tratr|tltrles on this page, number them beginning with 2.3, followed go":;';:;; them m;tu:upp°n:i§,ri'.l ::;f::md
y ' an 5° ° ' value of collatera|. claim lf any
Mr. CDDpel' Describe the property that secures the ctairn: $ 107128'61 S 178720'00 S 0'00
Creditor’s Name `
8950 Cypress Waiters Blvd 8323 Norcrest Dr. Converse, TX 78109
Number 311th Bexar County Homestead
As of the date you tile, the claim is: Check all that apply.
COppeli TX 75019 n Conlingent
city state zll= code E| unliquidated
a Disputed
Who owes the debf? Check One- Nature of tlen. Check ali that appiy.
Deber 1 Only g An agreement you made (such as mortgage or secured
n Debtor 2 only Caf loani
a Debinr 1 and Dnbwr 2 only a Statutory lien (such as tax iien, mechanic's lien)
cl At least one of the debtors and another a Jl-fd£imem lien from a lawsuit _ _
E' Other (including a right to oiTset) Pm‘p°m'°" M°"ga“° ""°a'a°°
n Chcck if this claim relates to a
community debt
Date debt was incurred 081 08/ 201 8 Last 4 digits of account number __Q_ _3_ __¢_i; ,_§__
.E'_4_| Ffopedy OWnei’S ASS°Ciaii°" NO"ihamPi°n Descrtbe the property that secures the claim: $ 400'00 $ 178720'00 S 1 0'00
Crediiot's Name
8200 Pemn Bfete| 8323 Norcrest Dr Converse, TX 78109 Bexar County Homestead
Number Street
gte 123 4 As of the date you file. the claim is: Check all that apply.
_ g Contingent
Sai'i Ai‘ifOl’i|O TX 78128 n unliquidated
City State Z|P Codc m Disputed
wh° °“'“ m dam Ch°°k °“°' Nnture of llen. cheek eli that appiy.
a named only m An agreement you made (such as mortgage or secured
a Debiol' 2 Ol`liy car |°an)
ca Debi°ri and Debfof 2 Oniy n Statutory lien (sl.lch as tax llen. mechanic‘s |len)
la At least one of the debtors and another n .ludgrnent lien from a lawsuit
n . . . HOA Dues
El cheek it this eieim relates te a ' °"“” (‘"°‘“d"‘g a "gh‘ t° °Ese°
community debt
Date debt was incurred 01/01/2018 Last 4 digits of account number _§_ _§_ 3 _3_
2-4 Sa|'iiaiidel’ Co|'lllm€l' USA, lr`|C- Describe the property that secures the claim: $ 14500'00 $ 25275'00 S O‘OG
Creditol's Name '
PO BOX 560284 2014 FiAM 2500 SLT
Number Street
As of the date you file, the claim ls; Check all that apply.
Dal|as TX 75356 9 contingent
city state zlP code Ei unliquidated
m Disputed
Who owes thel debt? Checi< one. Nature of llen. Checlt all that appiy.
m D&bior 1 On|i' g An agreement you made (such as mortgage or secured
L`.] Debtor 2 only car want
E| gabler 1 and minor 2 nngy m Statl.ltclry lien (sut:h as tax llen. mechanics lien)
L_..l At least one of the debtors and another m Judgmem lien from a lawsuit

Ci other including e light te ofteet)
L_] Check if this claim relates to a

community debt
Dete debt was incurred 05/2015 Last 4 digits of account number _4 _5 __?_ _6_

 

Add the dollar value of your entries in Column A on this page. Write that number here: s 122028.61
if this is the last page of your fonn, add thel dollar value totals from all pages.

... .. f

 

 

 

neb;o,., Cameron Lamarr Burreil, Sr ease number c,.,mm, 18-52274-CAG7

F|ret Name Mlddie Name

 

i.ast Name

 

Aelditlonal Pago

  

by 2.4, and so forth.
Hi|ton Grarid Vacations

After listing any entries on this page, number them beginning with 2.3, followed

 

Credltor`s Name

6355 Metrowest Bivd., Ste 180

§Column:A_ ` Column B_‘ n 5 _CoiurrinC
§A'mount.of claim ` Vait__.le-.ot collateral ' unsecured
god netdedudthe \_ thlprtwrf¢.fhis portion

ei)'_tti!ittet`tztzll`tt.i¢;`r,_=t!t.t,“_‘.t='.!l'ik_.n - ‘

Descrlbe the property that secures the clelm: $ 2'128'00 $ 22’500'00 $

 

 

 

Vacation timeshare

 

 

 

 

Number Street

Orlando i`-'L 32835

City State ZlF Code
Who owes the debt? Check ono.

g Debtor 1 only

Cl oehterzehiy

L`.`l Dehtdri and Debtdr zenly

n Al least one of the debtors and another

L:l Check it this claim relates to a
community debt

Date debt was incurred __1_2£3_!

As of the date you file, the claim |s: Check all that apply.
a Contingent

El unliquidated

El Dlsputed

Nature of iien. Check ali that apply.

m An agreement you made (such es mortgage or secured
car loan)

l:l Statutory lien (such as tax lien, mechanic‘s lien)

a Judgment lien from a lawsuit

m Other (including a right to offset)

Last4 digits of account number_O_ g it _&

._.lf,.¢ir.!y,.. .. mt

i
i

§

 

l___|

 

Credttor'a Name

Descrlbe the property that secures the clalm: $ $ 5

 

 

Number Streot

 

 

 

 

 

city state zlP cede
Who owes the debt? Checit one.

Ei oehteri only

El Debtnr 2 eniy

E] Dehter1 end Debtdr 2 only

cl At least one of tha debtors and another

El cheek lrthis claim relates te a
community debt

Date debt was incurred

 

As of the date you tiie, the claim is: Check all that apply.

m Conlingent

m Unliquidated

ill Dieputed

Nature of llen. Check all that apply.

cl An agreement you made (such as mortgage or secured
car loan)

n Statulory lien (such as tax lien, mechen|c‘s llen)

n Judgment lien from a lawsuit

l:l Other (includlng a tight to offset)

i..est 4 digits of account number

..._..._..........._____.

 

._l

 

Cretlitor‘s Name

Desoribe the property that secures the ciaim: 5 $ $

 

 

Nurnber Street

 

 

 

 

 

Clty SlElB Z|F' Coda

Who owes the debt? Check one.

n Debtor1 only

l:l Debtor 2 only

C| Dehtdri end Dehter 2 only

n At least one ofthe debtors and another

l:l Check it this claim relete`s to a

 

As of the date you f||e, the claim is: Check all that apply.

m Contlngent

El unliquidated

n Disputed

ti|ature of llen. Check all that apply.

n An agreement you made (such as mortgage or secured
car loan)

a Statutory lien (such as tax llen. mechanlc‘s llen)

m Judgrnent lien from a lawsuit

ill other (lnciuding a light te arisen

 

 

 

community debt
Date debt was incurred L.ast 4 digits of account number__ _____ _
Add the dollar value of your entries in Column A on this page. erte that number here: $ 2,‘| 28.00
if this ls the last page of your form, add the dollar value totals from ali pages.
Wl;ue_ttiatnu_rttb.er item ls 264’701'97

 

 

 

 

mhiul crim 'ln¢¢`\h Ar{r\llfinnnl nunn n'F girls-dl ila l"l' nr-rllh\r¢ Wlu\ upon nigh-n- Q¢nllmel lou nunn-rha harms 3 ref 2

Fill iri "i _`

CAMEHON

Fii'mti!dm

Debtrr1

 

fishier
(Spouee,iiii'sg)) mm

 

I.|inShBBamieupibylellrthm Weshm Di`sti'l:tdiTeus

 

 

 

 

W 18522744.:AG? iii ciee< ii\li::r;i; an
Ofiicial Form 106E}F
Schedule EIF: Creelil:ors \'|ho l-lave Unse¢:ured Claims 1215

 

Beasmadmapmdi¢lhhhhoahsmmdhsudhtzhumsdhmdaim
Ust'dieod\u'pltytollymuhrymwu\npiedhmidmidnnii\achl lhoietexeoutleryoollaadson$cheduie
AB:HWWMMEAB)“mM&MmWWL-nnmdd Foim‘it|OG].Domtinciude any
WMMMMMNWMMEWMMMMWMEMWB
needed,emhhtymmeiiiugmhmishhehmmhmmhmhgeblipge.Onthetopof
anyadciitmalm'lieyowmiea\doaaemher(ifh\oms).

i’

Part 1: Listllof¥o'mlllalo-.i¢hh\s f

: 1. Doanyu'e¢iiolslnveprioliymseuledd”msaga'astymn?

lmoovi>aiz

uYes.

2. Listalofymlprioriyuoeuleddila.ifacmcirluasmelmmepli!iywseuaedda'in,.lietfleue¢irsepadelyhreadlddmfor
eadidainiskad.iiuiiyudidtypeddinlieifawinfnstal\;aiaiyand mdiyano\alls,,istiddh"mlueauiehowboihpiiontyand
nmma&hmmmmsdh,dmdadshqimudermmdmuwsmipllmvenuethantwop¢ioiity
u'iseuxedda“m,.imlhe(hxiuiicnl’agedwt ifme$mmieuedhorhddsapaialxchin,fathdherueihashparti

(meemh'aimdemhlypeddims&hm§libixmhmeidmo£mtboddd)

 

 

21

 

 

mcmillanan

 

 

 

m Sm
mannediiieeeia?cveekm
Ei neum1miiy

ij losz

ill minimumqu
Unieesime¢aihedeimsanianai\er

iii maudeieklnraee-nmayeda

ZPM

Tdi cl-`n Plitl'ly Norqllriority
' -I.lt al'nollit

lat4elfscimltllldl-' 5 35 5

dilemmwa

kdind*ywile,hoh`skuiu:ikdlldqqiy.
U morgan

llIl umw

U umw

Thedech

ill mwdagaivne

m Talmaaimh“lolielrltlkymmieeilegaaemmt
D geophr¢h=ampmnunaanyniaieymm

 

 

 

 

 

 

 

unchanme mw

[] N,, ill masonry

uYes

lzzi l.adl.¢ig'lsofaoootatnld¢___“_“________ 3 5 5

mwsmme
M“hddthumd?

hinder Stleiet ‘
Aedlndnleynuii¢,a»ehi-icoieekaiuuappiy.
ill condemn

tag an ziPomlie ij lhiir,iui`dated

iiiihoiim¢de.e¢et?me¢xm. U umw

m D”"'““"'-V 'rypeeu'iuoiawmeed-n:'

Ei emanuel

iIl amtrasz
Dnmnoraieeeiamsanlm

L`.i minima-renamed
lsu»daimsia»ieccwonsm

iJ No

n Yee

m Taxsadcahhdnekhtsywo¢ehgomm
ill mmbemamrpemuiilmy-iiie;mm

- n l
|3 oeer.spedry

 

Mq cAMEHoN men BURBE_L, sFL mmm,mszz?+cne?

mm |mnil:mnme umw

 

rummaging-an

 

 

 

 

 

 

5 AM|kti\glqd*ismhkphp,mli-'l_mq“u,hlmdlqzd,mdnhh Tddchl Prio¢iy lim-priority `
` mt m
m 35 3 s
_ _ usm Mdd'.`lsimn*r____________ _
*-ISMMW
lamar sam
hdhmyuh,ndi-“mumuumw.
[EI annum
my sue zn»mb 93 Miq¢uudn¢u
D umw
mmbi¢?ohmkmm.
nbcbh'imly 'l'”eofml'¥llmliddir:
El nemqu o . .
Eloemm1mdoem2msy g " g s

g Tmadmhhdndismmmmgummt

n Allmurledhemtusamiamlnr g thmmd;ih§mim|bwm

 

 

 

 

 

 

 

E]crmirs¢hi-' for mulligan '”'““°*'”
n l Do¢u_spma§,

hughwa

Unv

DY$

|_'| 4* m”* $ 5 5

amossz w d ____________
h“hmm

m aim
Mdhd*]!llhhc&i:umdkdlmm.
lE.l mw

cong sue norma Ul.\iiq¢ihhhdi
E`.l umw

mmrul|llw?@m:ikme.

.Dehhr‘luiy Typeofmumlnddi:

lowrzmly - c i . .

Elodmnammnzmw m "‘ n g

n Tzs:n'lcoh°ndn'\hlls»woue#¢gzmm

[JMmm.-¢mmdmmmm m c _ ill la _" gillam

 

 

 

 

 

 

 

- - _ M
Bclmiudnnnioramw _
summarilan
film
u`fes
L_'| 4 d ln_u' 5 s 5
_ MMSM I.It iii mount _“_________ .
bokum
m m
hdlnd*ynuile,th-r=umammm
Cl annum
my m arm El aluminum
U umw

nn"l'lulndllddi?drmkml:.
13 mann unarmme
Doehnrzmuy m n . l_ .

godwidesz n Tusth-GWMW.EH,W
~ l m m Uh'nl;im'dbil¢tpumndh“mjjunydh`lb;umm

 

 

- - - mm r
ucheckill'-chl¢ioraac-liyw HWW

bdiedaimsd:ie¢:tbolbel?

Ehv

U_‘f!:¢_

 

CAMERON

wm mm

EHM“\

mm

Part 2:

I.AMARR BURRELL,,SR.

lhtlld¥¢dml¥l.lnllc-ld¢hhs

mmm 13-52274-GAGY

 

;l 3. Doanyu¢do¢slml¢minliy\lnocu\dd'“agiwlp¢?
" um¥mwmmmbmhhsmw%mhhmihmdum.

_ Yes
§ 4. Listdlafyulr

mcl”*h*¢*ldlid¢*rofbu*r\hohik-:hdin. Eacmihrl'nsme&mone

mmmlmdc&n,Hhuwwhmdim_mendidehLMthdqpeddinlk.Donotlstdainsakeady
l"mlcdedinPam’l-lowelmmemwammhmlwhdmuuwsmm$lgmlmemeumheempiuiyummd

ddlmHmHhCuMmPagedPatl

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PO BoxBBwEB

linda Bindl

Dalas TX w
my sun ammar

mmadund¢hr;umu¢.
9 oehv1maw

D oehnrzuaw

El om1mdndm2m#y

iIl nmu-educame

El mimhaham¢ayw

likewiswa
BNQ
uYs

ECapilalOneéGene¢alConespondemeBaniuW w‘$dm-_h.__‘!___§_§__t 313900
mwwsmam _ $_________‘__
POBoxSoesS unman _____,____WIZDGB
m Si!ml
SaRLakeCily Ul' 84130
011 anne zmmh kdinhjm*,h¢:hi:€hdkilldww.

U.] annum

a newmme lEl umw
D menarsz
D n=wnmnwzm 'ryp¢ofmrvm¢d¢him
ill mmmdmmmsamm g mm

- - - \I:l MmMmdamdmmimdm
Bu-diu»¢hn¢hramm¢iy*u mmwm x _ _
handlinqu El mvmorpmdnimgmmmsmmdms
No li comm Mc‘ad
m Ye¢; .

‘2 FedLoanSewi¢=inn m4#=dmw¢£m!£.§ sM
mem manna-umw 12117#2013
PO Bm¢.iM
m m
HM PA 111m kdhd*ym*.lnch'cdntdlidm
Oly SHE ZPU n n |.
mha-mundan?mmkm. D umw
a mm1my n nw
D mwzmw _

DMTMWZW npdme
L'lummmhdmmsmm |J M\m

. n . .. .. d . .
El minischinihraa-uaydd:t MHWNH:::E;§U£$H m
handlinva U mwmumdmmpm,mmmdms
a th g um_m Slnthltlnam

` DYe's

*3 mTrt_prySta¢iExd\angeSeMee-Cole¢mm:CPOps m¢i,"n¢rw-¢-hr__a_&_£___{l s 3426.44:
WMH$M¢ _________

mansmann-nm W_m_ .-

hdh*’ll*,lld*itmdwq#y_

UJ mm
El umw

T]pdm“"u_c-\dc&\:

[B SiuhuMImIsm;

E'.`l wliprursmimgmdammnwuimdm
U mushpudmu-pnn-dniqmznmsiriadm
U olmsmdfy Charqe Account

Dem,,q cAMERoN

LAMARR

wm ` mm wm

BURRELL,SR.

wmmm‘ 1 8~52274»0AG7

 

YMNOMWM-Wonl'age

 

 

 

 

 

 

 

 

 

 

 

 

 

mmaqniumuapq».mnbumwmu,hlmdbyu,mmhin remain .
4'4 ~ 7 7 0 2 -
Navyl=ede¢alcre¢icumm l=¢*¢siwm*w______ 5 17621.00
Wcmdw'smhm
- 09110!2018
PoBoxm Hlenmlledtnuln¢l?
m m _ _
611 sun zl»cde D m
fEl uranium
wimhd|l'¢ddd?€lmdkm m W
Enem'miy ‘
Elnevvrzmy Typeumou=momwumedd;im
Elndnmauneumzuw U a l m
Unmundlnduhszmm n mi i .- noia i mr m
ca l . I. . - ymdidndrqlllaspizilydhim
cl iran nn am §`."l omnmupuimigmmwg§mm
hh&llmd'bm g mu_m '
lien
Cl‘res
4.5
Navyl:edemlcmdtunion ml»¢i§$dmmmhu'_a_l__§___?__ 5 4551.00
mmmhf$!hlz
- 03109!`!0
PoBox 3000 \*\m-s|he¢hhl\ulnd?
m Stc¢!| - ..
n .E ll vA 22119 A¢dhuymin,hchnls:d\edcdmapdy.
gay sue arm U mm
E.`.l umw
\“\o'mclnld|h¢di|i?f.'ha:knln m u.q.m
assuming
510sz Typedmnummdzin:
Elo=nuimnemzmiy n a 1 m
Elmmmdmddnsadm mm n __ new iii ml. w
Elcmiuisdainishrammmiydeu ’“'d“m"“°““’"“*’m

 

 

 

humanath
lNo
uYes

El oddshpun'mnrpma~snargmaodnmm
d owva CfB¢TlfCa'd

 

 

momd£ba’s||hmm

 

mm

 

Cly w Z!PM

\'d\oinc\l'r¢dih¢d¢hl?€lnckm

El conaway

El nemourqu

El nm1andnmur2uiy
Unmu»dl¢deumsaum

El miniminishracomuiyds¢
sunshinqu

ClNo
DYH

llt!'“$dmltlll\ier

minwa

kdhd.pll'“,l!`ldinitched¢dmm_

Ucumgun
Dwmmd
Umqund

Typedmllmuleddzin:

IEI annum

n maritimolldaseplainageummdmcem
ymd”dmdnqpmtasphiydim

Cl mmpmsmnrpm-mi\gmzndqs‘mhwus

|3 umw

Det¢rl"‘l

Part 3:

CAMERON

wm

lAMARR

mm mm

Bunna_l_,,sn. mm,,,,,,,,mwrszz?+cm?

 

Lil¢°|illl!hllmlhl¢lmmY“lli-Iylm

 

5. Us¢ihispgeodyiyou Im¢udmsbhnoliddmmyulhum,hrawiiymmishdhmiorzw
example,iacohdmwkmhmimpuhaddymmhm*g“hmumhm 1 or
linnHhmlldonagmwymmiymhnm¢lmmulhrhr-ydhdhdmywwhm1 orz,listthe
ad\ilimdcndoshs¢.Iywdondhnaiiiudpumhbenoliildhmy“hhmidz,donot|ilnllcrnhtitfiispage.

 

 

 

 

 

 

 

 

 

 

 

 

 

`»¢,~,-,-q~, --,»,~;1-. . ~

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

State ZFCnde

Lastl» cigits of account number_____

Onnhidnnltyi\l*lti orPatZ¢i¢lyoulistthemig'dcm¢itol‘?

L'ne of (Qleokone): E] Part1:{.`.reciwls\lth¢irlyl)mecued€lai¢ns
U PatZOrecitaswihl*hpdilylmseoredClaims

lat4cijsofamolltmlrhu'

Onilidl¢tyhhtiorl’atzcidyouisthorig‘du¢¢im¢?

lung at (c:muny. £L] Pan:ore¢insmniuayuwmclams
£D hammme
mims -

milwde

mdich¢*yilhtiq’htz¢id]nulistth¢olig`dumihl?

mae ar (amku¢j: U Parn:c¢wnxswmmi¢ymseumcwms
IL`.I Patz&ecitlsm?ia¢qixlylkmumd
cum _

l.alldlig'bofmllml*er

mmalryi\l'aluorhtzidyoulisttheorig`daem?

me or (c:mme):ll;l Paru:cmmsuimviyumreduairm
U Partzcremsummpviyumed

uh

latthde

mum¢nyvmnrmzadpummadginmm¢?

l:m or (amam): ECI Pmtcm¢msuahnviyusemedcxam
U szaednsummpvayummd
c ..

ml¢$sdml'lllldler

On\llidl¢lil'yilPaMorPaltZ\idyouistiheo¢ig"rlcl\iml?

m uf (ammej: El Pam:cremsnihnviyummdclaim
EE| Patzouidsummpiuiyum¢ed

Cla”ms

last4cidsdaooollllulher

Ondidiedxyinl*lt‘tarhtzidyoulistiheo¢ig“dudml?

mm uf (armny. £L`.l Pau:crwusmp¢viyumedctains
El miamme

mims

pdm-1 CAMEHON LAMAF\R BURRELL, SR. mm“m 18*52274~CAG7

 

¢ adm mem wm

' Part 4: AlHIlIeA-o.lshrl.=ach'l'ypedllluecuedchim

 

- 5. Totaldlemtsofcavi\typesofum¢dcins.mmkhddididlq»lti\gpmpomoliy.nu$.€.§MS.
Addd\eamo\lts{ureadltypeofunnund¢&n.

 

 

 

 

 

T¢:Hdl"'ll
Tohldaim hn°""'i°‘"'"'°“°°'“*°" “ 69- s________w______f_!£§_
‘ him Bb.Tmsal\dwiai'lomerddllsyuuo-Mhe
gammnelt ` Gb. s 0_00
BQChimfurdulhorp¢lsomliilywhieyoum
'I\ln!iclhd 6a s {)_[l]
s¢oum.mamupiml§ummdaim
\M'ieilr.ialrtuihere. 611 +$ 0.00
Ge.ToH.Addi'EEaml§le_ 6e.
_, s D.OO
ToHdI"l
-l.r°wl- samuels Gf- s _40063.00
`mmz Gg.Obigationinsingomofasepldionagunnnt
ormthiyou¢ldmtmpo¢laspliotity 000
dam _ rig s -
ELDehlsbpuuionorpdi\-nlmi\gph\s.a\ddlnr
mason en s 0.00
611 OHnr.Addduif-nmqr¥niyumn'eddhhs.
Wli:l'dxrmtl|fue_ ti_ +3 28737.00
Gj.ToH.Addi'nesfifImlgh& q- s m_qo

 

 

 

m Add Auachmem im

Fill rn this information to 1dentrty your case

 

 

 

Debw, CAMERON LAMARR BURRELL, SR.
First Name er.lda Name Lasl Name

Debtor 2

(Spouse ll liling) Firsi Name Middle Name Last Name

United States Bankruptcy Court for the: Weslern District 0| Texas

18-52274-CAG7
{§?§§°»',‘..'i§“b°’ El check innis is an
amended fiting

 

 

 

Oft"rciat Form 1066 _
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information tf more space ls needed, copy the additional page, tlii lt out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known}.

 

1. Do you have any executory contracts or unexpired leases?
\:l No. Check this box and tile this form` with the court with your other schedutes. ¥ou have nothing else to report on this form.
Yes. Fill in ali of the information below even if the contracts or leases are listed on Scheduia A/B: Property (Oft”rclal Form 106NB).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for {for
exampie, rent, vehicle lease, cell phonel. See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

 

 

 

 

Person or company with whom you have the contract or lease State what the contract or lease is for
§21_ Hilton Grand vacations Vacation timeshare package where a Deed of Trust
Name and/or Mortgage was signed.
§ 6355 N'|etrowesi Blvd., Ste 180
§ Number Street
§ Orlando FL 32835
§ city state zlP code
§2_2 K Clark Property Management, l_TD FleSidentla[ properly lease in WhiCh debiOr, SpOUSe
z Name and child currently reside.

8635 Brucks Drive
Number Street

Converse TX 781 09
C'W ,_ Sta*e Z'Pc°de .V __ § ..- _.

 

 

  

‘;2.3§

 

Name

 

Number Street

 

C‘W S*a*eZ'PC°d°

 

Name

 

l
i
§
§ Number Slreet
t

 

. C'f¥ Sla“’ Z'Pc°de l

 

§ ''''' Name

 

Number Street

 

Clty Sl.ate ZlP Code

Fill in this information to identity your case

 

 

 

 

Debim Cameron Lamarr Burrel|, Sr.
Firsi Name Middle Name La§ Name
Debtor 2 `
(Spouse. lf iiling) Firsimmu Middis Name , Lsn Name
United States Eenkruptcy Court for the: WBSfem DIS‘ll'iCi Of Te)tas
case number 18-52274-CAG7
ili’ known]

Ei check ifthis is an
amended filing

 

Officiai Form 106H
Schedule H: Your Codebtors ' ims

Codebtors are people or entitles who are also liable for any debts you may have. Be as complete and accurate as possible. lf two married people
are filing together, both are equally responsible for supplying correct inforrnation. |f more space is needed, copy the Addltlonal Page, fill lt out,

and number the entries in the boxes on the left. Attach the Addltional Page to this page. On the top of any Additional Pages, write your name and
case number (lf known). Answer every question.

 

 

1. Do you have any codebtors? (if you are filing a joint oase, do not list either spouse as a oodebtor.)

a No
n Yes

2. Wlthin the last 8 years. have you lived ln a community property state or territory? (Community property states and territories include
Arizona, Californial idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas. Washington. and Wisconsin.)

n No. Go to line 3.
Yes. Did your spouse, former spouse, or legal equivalent live with you at the tlme‘?

UNo

g Ves. in which community state or territory did you |ive? TeXaS . Fili |ri the name and current address of that person.

i_akeeka F. Burrei|

Name oiyourspouse. fenner spouse. or legal equivalent

 

 

8323 Norcrest Dr

Number Street

Converse_ TX 781 09

City State Z|P Code

3. |n Column ‘l, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown ln line 2 again as a eodebtor only if that person is a guarantor or coslgner. Make sure you have listed the creditor on
Scheduie D (Oi'flc[el Form 1060), Scheduie E/F (Ofticlal Form 106EIF}, or Scheduie G (Ofiiclal Form 1066). Use Scheduie D,
Scheduie E/F, or Scheduie G to fill out Column 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Coiumn 1: Your codehtor Column 2: The creditor to whom you owe the debt
' Checl< all schedules that apply:
3.1
Cl Schedule D, line
Name '_"'""'*"'
El Schedu|e EiF, line
N'-"“v°' 3"3°* l:l Schedule G, line
oily sure zip code
3.2
N U Sci'iedule D. line
ll'l'lB
fl Sehedule EIF, line
Numver street El Schedule G, line
ciiy sims ziP code
3.3 1 _
n Schedu|e D, line
Name
L'.\ Schedule EIF, line
N‘”“b°' S"°°* D Schedu|e G, line
cry stare ziP code
f"tf{ir-ial =nrm 401-iu QFh-lllai.- ul vnlll- f'\nrlnl'\h'n-¢ noon 1 AF 1

Fill in this information to identify your case

Lamarrr

Middle Name

Cameron

First Name

Burrell, Sr.
Lost Name

Debtor 1

Debior 2

 

(Spou$e. il' Hiing) FirstName Midd|e Name Last Name

Uniied Slates Bankn.ipicy Court for the: Wesiern Dislrict of TexElS

18-52274-CAG7

Case number
(li known)

 

 

Check if this is:
l:l An amended filing

 

thcial Form 106| .
Schedule l: Your lncom

El A supplement showing postpetition chapter 13
income as of the following date:

MM il Di.`.li' YYYY
12115

Be as complete and accurate`as possib|e. lf two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. lf you are married and not filing ]ointty, and your spouse is living with you. include information about your spouse.
if you are separated and your spouse is not filing with you, do not include information about your spouse. |f more space is needed, attach a
separate sheet to this forrn. On the top of any additional pages. write your name and case number (lf known). Answer every question.

Describe Employment

1. Fitl in your employment

information. Debtor 1

Debtor 2 or non-filing spouse

 

if you have more than one job.
attach a separate page with

 

 

 

 

 

 

 

information about additionai Employment status Employed a Employed
employers. |:l Not employed cl Not employed
include pan-time. seasonal. or
self-em lo ed work. . .
; p y occupaii°n Sell-Employed/Farm Pro]ect Manag§r_ The Bank of San Anionio
i Occupation may include student
or homemaker, if it applies
Empi°ye,-', name Burrell Construction Strategles
§ Employ¢r’s address 8323 Norcrest Dr 1900 NW Loop 410
` Number Street Number Street
l
Converse TX 78109 San Antonlo 'i'X 78213
City Stale ZlP Cocle Cil'y State ZlP Code

How long employed there? l y

i
lee Detalis About identth lnoome

spouse unless you are separated

below. if you need more space, attach a separate sheet to this form.

. 2. List monthly gross wagss, salary, and commissions (before all payroli
deductions). if riot paid monthly. calculate what the monthly wage would be.

§ 3. Estirnate and list monthly overtime pey.

4. Ca!culate gross income. Add line 2 + line 3.

j_LR

Estimate monthly income as of the date you file this form. |f you have nothing to report for any line, write $0 in the space. include your non-filing

|f you or your non-filing spouse have more than one employer, combine the information for all empioyers for that person on the lines

 

 

For Debtor 1 For Debtor 2 or
non-filing spouse
2- 5 3560.00 3 3832.00
3. + 3 + $
4_ 5 3560.00 $ 3832.00

 

 

 

 

 

) .

 

_Deb§g`,i Cameron Lamarrr Burrei|. Sr.
fla Firsi mere weis Name usi Name
§ Copy line 4 here ................................................................. ' .............................. ') 4.

5. List all payroll deductions:

5a. Ta)t, Medicare, and Sociai Security deductions
5b. iiilandatory contributions for retirement plans
5c. Voiuntary contributions for retirement plans
5d. Required repayments of retirement fund loans
5e. insurance

5f. Domestic support obligations

59. Union dues
5h. Other deductions Specify.

 

§ 6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d _+ 5a +5f + 59 + 5h.

1 7. Caiculate total monthly take-home pay. Subtract line 6 from line 4.

; B. List all other income regularly received:

Ba. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts ordinary and necessary business expenses. and the total
monthly net income.

Bb. interest and dividends

Sa.
5b.
50.
5d.
5e.
5f.

5g.
5h_

Sa.
Bb.

Bc. Famiiy support payments that you, a non-filing spouse, or a dependent

regularly receive

include alimony, spousal support, child support, maintenance divorce
settlement, and property settlement

8d. Unemp|oyment compensation
8e. Sociai Security

Bf. Oi:her government assistance that you regularly receive

80.

8d.
Be.

include cash assistance and the value (if known) of any non-cash assistance

that you receive, such as food stamps (benehts under the Supp|ementai
Nutrition Assistarlce Program) or housing subsidies

Specify:

 

BQ. Pension or retirement income

Bh. Other monthly income. Specify: VA Di$ability

9. Add all other income. Add lines 8a + 8b + Bc + Bd + 88 + 8f +Bg + Bh.

§10. Calcu|ate monthly income. Add line 7 + line 9.

§12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.

13.Do you expect an increase or decrease within the year after you file this form?

Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

Bf.

Bg.

8h.
9.

10.

Case number iiiimw,,) 1 8-52274-CAG17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11. State aii other regular contributions to the expenses that you list in Scheduie J.

include contributions from an unmarried partner. members cf your hcusehoid, your dependents your roommates. and other

friends or relatives

Do not include any amounts already included in lines 2-10 or amounts that are not available tc pay expenses listed in Scheduie J.

Specify:

 

Write that amount on the Summary of Your Assets and Liabi'ii'ties and Certai`n Stati'sticai infonnati'on, if it applies

a No.

For Debtor ‘l For Debtor 2 or
gen-filing sgogse
$ 3560.00 3 3832.00
$ $ 100.00
$ $ 100.00
$ $ 100.00
$ $
$ 3 100.00
$ $
$ $
+ s + $
$ $ 400.00
$ 3560.00 $ 3432.00
$ $
$ $
$ $
$ $
$ $
$ $
$ $
+ 3 270.00 + $
5 3830.00 $ 3832.00
$ 3830.00 .|. s 3832.00 = $ 7662.00
11_ + g 0.00
12_ g 7662.00
lCorr\blnect

 

monthly income

 

Yes_ Expiain: \'ear|y increase in income from soybean crop farming, 36 2019.

 

 

 

   
     

ii in this iiilr\riii.iti~iin in iili-ritiiv yr»iir i' .i--r_'

beam CAMERoN LAMAnn sunaELL, sr.
FirslName Midde Name Last Name

Check if this is:

Debtcr 2
(Spouse. if tiiing) Fiisi Name tissue Name Lasc Name

 

m An amended filing

E.] A supplement showing postpetition chapter 13

United Staies Bankruptcy Court for the: Weslerri Dlsirict of Texas expenses as of the foiiowing daie:

Case number 18'52274'CAG7

iiiknomi MM l DDl YYYY

 

Officia| Form 106J
Schedule J: Your Expenses

Be as complete and accurate as pcssii:iie. if two married people are filing together, both are equally responsible for supplying correct

information. if more space is needed, attach another sheet to this fonri. On the top of any additional pages, write your name and case number
iif known]. Aiiswer every question. -

mosscrihs your Househoid

1. is this a joint case?

12I15

E No. co to line 2.
n ¥es. Does Debtor2 live in a separate househo|d?

Cl No
m Yes. Debtor 2 must tile Officia| Form 106J-2, Expenses for Separate Househoid of Debtor 2.

 

 

 

 

 

 

 

 

2. Do you have dependents? [:| No
Dependent's relationship to Dependeni's Does dependent live
DO not list chlor 1 and M Yes. Fill out this information for D°hl°f 1 °r 39le 2 396 Wifh y°ll7
Debloi’ 2. each dependent..............‘........... n
Do not state the dependents SON as MoNri-is N°
names. _ ‘ Yes
cf No
m Yes
a No
a Yes
n § No
m Yes
cl No
n Yes
3. Do your expenses include E No

expenses of people other than
.....r,\.ye.ar§si

   

.nst,.iieiir_dsnsn¢t¢d§t".__;',___..Y?~,°:,.§

Estimate Your Ongoing h'lonthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report

expenses as of a date after the bankruptcy is filed. if this is a supplemental Scheduie J, check the box at the top of the form and fill in the
applicable date.

include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Scheduie f: Your Income {Officiai Form 1061.) Y°U¥’ expenses

Ill_l-i-_ssi__¢-__-_

4. The rental or horne ownership expenses for your residence. include first mortgage payments and .i 525 00
any rent for the ground or lot. 4_ $_____....__.._'__

if not included in line 4:

4a Reai estate taxes 4a $ 0-00
4b. Property. homeowners or renter‘s insurance 4b. $ 25»00
4c. Home maintenance repair. and upkeep expenses 4c. $ 60.00
4d. Homeownei’s association or condominii.im dues 4d. $ 0-00

ne mn- cAMEnoN L.AMARR aunFiEl_L, sr. ease numbe,wm,1a.52274-@,i@7

 

 

 

 

 

 

 

 

 

Firsi Name Wdi¢N¢mo LasiName
Your expenses
5. Addltional mortgage payments for your residence. such as home equity loans 5. $-_--&99-
6. Uti|ities:
Sa. Eiectricity, heat, natural gas Sa. $ 160.00
6b. Water, sewer, garbage collection sh_ $ 95.00
6c Te|ephone, cell phone. lnternet, satellite, and cable services 6c. $ 200.00
6d. Other. Specify: 6¢|, $ 0.0U
7. Food and housekeeping supplies 7` $ 0-09
8. Childcare and children's education costs 3_ $ 520.00
9. C|othing, laundry. and dry cleaning 9_ $ 0.00
10. Personal care products and services 10_ $ 100.00
11. Medlcal and dental expenses 11. $ 0.0D
12. Transportation. inciude gas, maintenance, bus or train fare. $ 400_00
Do not include car payments 12.
13. Entertainmant, clubs, recreation, newspapers, magazines, and books 13. $ 50-00
14. Charitab|e contributions and religious donations 3 14. $ 0-00
15` insurance
Do n_ot include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance 153_ 3 148.00
15b. Hea|th insurance ' 15b_ $ 0.00
15c. Vehicie insurance 15¢;_ $ 240.00
15d. Oiher insurance Specify: ' 15¢_ 3 0.00
16. Taxes. Do not include taxes deducted from your pay or included in iines 4 or 20.
SPe°ifY= 1a $_______O'_oo
17. installment or lease payments:
17a Car payments for Vehicle1 17a $ 0.00
17b. Car payments for Vehicle 2 k 17b_ $ 9-90
1?c. Other. Specify: 17a $ 0.00
17d. Other. Specify: 17¢|_ $ 0'00
18. Your payments of ai|mony, maintenance, and support that you did not report as deducted from
your pay on line 5, Scheduie I, Your income (Official Form 106|). 18. $ 0_90
19. Other payments you make to support others who do not live with you.
Specify: - 19. 5 0.00
20. Other real property expenses not included in lines 4 or 5 of this form or on Scheduie i: Your income
20a Mortgages on other property 203_ $ 0.00
20b. Real estate taxes ng_ $ 0.00
20c. Property, homeowner's, or renter`s insurance 20¢:. 3 0-00
20d. Maintenance. repair, and upkeep expenses god $ 45.00
20e. Homeowner’s association or condominium dues 20e. $ 0-00

nFFlr-iul I:r\rm inc l ¢¢\I_na¢lnl_ le \I¢_"_ l=u_-.--.-- . .__.._ n

 

 

D; '1` cAMEnoN LAMAnn sunnau_, sr. Case,,umherm,m,, ia-szz?¢i-cner

Fifsl Name M.iddl Naml LAB! Name

21. Gther.Specit;c 21. +$ . 0.00

 

22. Calcuiate your monthly expenses

22a Add lines 4 through 21. ` zza. 3 3866.00
22b. Copy line 22 (rnonthiy expenses for Debtor 2}, if any, from 0fiiciai Form 106J-2 22b. $
22c. Add line 22a and 22b. The result is your monthly expenses 22c. 3 3866_00

 

 

 

23. Caicuiate your monthly net income.

 

7 .
23a Copy line 12 (your combined nichith income) from Scheduie i. 233. $ 662 00
23b. Copy your monthly expenses from line 22c above. 23b. ... $ 3866.00
230. Subtract your monthly expenses from your monthly income. _
. 3 3796.00
The result is your monthly net income 230. _~_~__-----

 

 

 

24. Do you expect an increase or decrease ln your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of-a modification to the terms of your mortgage?

yes_ : Exp]am here: Fiesidentiai lease ($1525) wi|i expire at February's end in which | expect to be back living in
my horne state oi Tennessee

Fill in this information to identity your casc‘.

oebrori Cameron Lamarr Burrel|, Sr
Firal:Name Mlddle Name Llst Name

Debtor 2
(Sp°LtBB, if i'llll‘ig) F|rlt Name Middle Name List Name

 

United States Bankruptcy Court forthe: Westem Dlstricl: of Texas
Case number fla-522 Z_¢j»-CAG?

(lf known)

 

a Checl< if this is an
amended filing

 

Oft"icial Form iOGDec
Dec|aration About an |ndivic|ua| Debtor’s Schedules lens

 

if two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Makl ng a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years. or both. 18 U.S.C. §§ 152,1341, 1519. and 35?1.

l
§ Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

w No
n Yes. Name of person ` . Atiech Bankruptcy Petll'ion Preparoi‘s Notice, Declaralion, and
§ Si‘gnature (Oi'l'icial Form 119}.

Under penalty of perjury, l declare that l have read the summary and schedules filed with this declaration and

 

 

§ that they are true and correet. §
l
X , ~f`, X
§ Slgnaturo of Debtor ‘l l Slgnature of Debtor 2 §
l l
l a
gate rom/2018 gas
§ minorwi uniooiww l

 

Ofllc|al Form 1OSDec Declaratlon About an lndlvlduai Debtor's Schedu|es

Fill in this information to cdcntify your case

glewa Cameron Lamarr Burrell, Sr.
F|r\t Name Mlddle Name Lut Name

Debtor 2
(Spuuse, ii l"ilil'll',\} Flnst Name Middlo Name Lsst Name

 

Unlted Slates Bankruptcy Court for the: Westem District of Texas

case number 18-52274-CAGY

animal E.`l check if this is an
` amended filing

 

 

Oflicial Form 107
Statement of Financial Affairs for lndividuals Filing for Bankruptcy ome

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this fonn. On the top of any additional pages, write your name and case
number (lf known). Answer every question.

 

Give Detalls About Your Marltal Status and Where ¥ou Ll\red Before
l
§ 1. What ls your current marital status?

d Mam'ed
L_.l Not married

2. During the last 3 years, have you lived anywhere other than where you live now?
ig No

E] Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

'Debtor 1: n _ Dates Debtor1 Debtor 2: ` Dates Debtor 2
_ _ lived there _ _ _ _ lived there
m Same as Debtor1 n Seme as Debtor1
From ` F\'°m
Number Street Number Street
To °l'o
City State ZlP Code Clty State ZlP Code
n Sarne as Debtor1 E] Same as Debtor 1 §
From From
Numher Street Nurnbar Street
To To
l
City State Z|P Code Clty Stete ZlP Code §

3. Wlthin the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Communify property
states and tern'torles include Arizona. Ca|ilomia. |daho, Louisiana. Nevada, New Mexlco, Puerto Rico, Texas, Washington. and Wisconsln.)

m No
ig Yes. Make sure you fill out Schedule H: Your Coo'ebtors (Offlcial Form 106H).

 

 

Exp|aln the Sources of ‘Iour income
Ofl'icia| Form 107 Statement of Flnanclal Affalrs for lndlvidua|s Fll|ng for Bankruptcy page 1

_._...tw...,..,..... .._._ l -.-...,.._,..._....,.......~t...._.,_ _.......~.,.._.._ ....~a..- ..». ~-, .._.c.~-` .-1..,~....-.,.-»..~.-.~..~~ -s casual .~..-......_._< ...J

pmm Cameron Lamarr Burreil, Sr. ease number (,,,m,,, 1 8-52274-CAG7

First Name liiiidd|e Name Lsst Name

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?

Fill iri the total amount of income you received from all jobs and eli businesses including part-time activitiesl
if you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

m No
E ves. i=iiiin the details

 

 

 

,Soi.ii:cesotincome Bcosslncome .Souscesotlncome ,Bi:oss.lncome
Check all that apply. - (boiore deductions and Checl< all that apply. ibefore deductions and
_ _ _ - exclusions) excius|cns)
From January1 of current year until n :Vages' °ct’.mmiss|°"s' 3 34, 470. 00 n yages' °‘:mm]”|°ns'
the date you filed for bankruptcy: °"us°s’ 'ps __ °"us°s ms
g Operaling a business n Operatlng a business
For last calendar year m Wages. commissionsl cl Wages. commissionsl
` bonuses, tips $ 27.880.00 bonuses. tips $
(January 1 w December 31.2011 l E opesiiagaiiusiness Cl openings business
For the calendar year before that: n Wages' °°mm‘$si°"$' g Wages' c°mmissi°"°'
bonuses. tips $ 88 270 00 bonuses, tips $
t - '
(January 1 10 DeCembel' 3112016 g Opei'atlng a business "__‘__ m Operating a business

5. Did you receive any other income during this year or the two previous calendar years?

include income regardless of whethertha`t income is taxabie. Exempies of other income are alimony: child support; Soclal Security,
unemployment, and other public benefit paymenls; pensions', rental income; interest; dividends; money collected from |aweuits; royalties; and
gambling and lottery winnings. if you are ming a joint case and you have income that you received together, list it only once under Debior 1.

List each source and the gross income from each source separately Do not include income that you listed in line 4.

n No
lD' Yes. Fiii in the deiaiis.

 

Sources' of income Gross income from Sources ot income

 

 

 

 

 

 

 

 

 

 

Gross income from
essence below. “¢h *°u"=¢ Des¢':ribe below. . ¢l¢h ¢°'=m
(before deductions and (before deductions and
exciusloris) exclusions)
From January 1 of current year until Mammy_ ______$____.&.7_9_0.1.0_9.. $
the date you filed for bankruptcy: $ s
..t __.\.._ $ w
For last calendar year: VA D'Sab'"ty $ 3'240'00 $
(January1 to December 31.2017 j $
wY'r
$
For the calendar year before that: VA Di$abiiity $ 3.240.00 $
(January 1 to December 31 ,2015 ]
Yvw
$
Oificlal Form 107 ` Statement of Flnanclai Affa|rs for individuals Fll|ng for Bankruptcy page 2

 

 

oebior 1 Cameron Lamarr Eiurre|l, Sr. ease number whom 13-52274-CAG7

F|_rei Name Middle Nsme' Lut Nsna
List Certaln Payrrients You blade Before' You Fiied for aankrupticy

6. Are either Debtor 1'¢ or Debtor 2’s debts primarily consumer dehte'?
Cl No. Nelther Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are detined in 11 U.S.C. § 101(8) as
"incurred by an individual primarily for a pcrsona!. iamiiy, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

a No. Go to line T.

m Yes. List below each creditor to whom you paid a total of $6,425* or more iri orie or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/19 and every 3 years alter that for cases filed on or after the date of adjustment

g Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?
g No. Go to line 7.
Cl ‘(es. List below each creditor to whom you paid a total of 5600 or more and the total amount you paid that

creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Aiso, do not include payments to an attorney for this bankruptcy case.

 

 

 

; : Dates_ or Total amount paid Amount you still owe n n Was this payment i'or...
P.l¥m¢“f ' `
$ $ ` M
Cred|tor'e Name a engage
n Car
Number Street - m Crat`.lli card

a Loan repayment

 

n Suppllers or vendors

 

 

 

 

, Clty sane ziP code cl OEhGr
$ $ m Mortgage
Creditor's Name '
n Car
Nlimber Street n Credit Cal'd

n Loan repayment

 

l;l Suppliers or vendors

 

 

 

 

 

old state ziP code L_.l other
$ $ cl Moitgage
Cradiior's Name
; m Car
§
§ Nurnber Sireei n Credit card

n Loan repayment

 

l:l Suppllers or vendors

 

 

iciiy - state zu= code n Olher

Official Form 107 Statement of Flnanciai Affairs for individuals Fillng for Bankruptcy page 3

 

 

named Cameron Lamarr _Burre"' Sr‘ Caee number irrecwn)1 8'52274“CAG7

Firsi Name Mlddie Name Lesi Name

 

§ 7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider? _
insiders include your reiatives; any general partners; relatives of any general partners; partnerships of which you are a general partner:
corporations of which you are an ofticer, director, person in controi, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations,
, such as child support and alimony.

i ENQ

n Yes. List all payments to an insider.

 

 

 

 

 

 

 

 

 

 

 

 

 

bates of 't'otal amount mount you still Reeson for this payment
payment paid owe ' '
$ $
insiders Name
Numher Street
City State 'Z|P Codo
$ $
§ lnslder's Name
Ni.imber Street
i city see zii=~ code

 

 

 

S. With|n 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an lnslder?

include payments on debts guaranteed or cos|gned by an insider.

UNo

l:l Yes. List all payments that benefited an insider.,

 

 

 

 

 

 

 

 

 

 

 

 

 

Dstee oi' Total amount Amount you still Reaeon for this payment

j _p‘ym'l“ -P'ld _ °w° ' include creditor's name
i

insider's Name $ $

Number Street

Clty Stale ZiF‘ Code
§§ mt M.m....h,,"...i._,_...____.,.___n_.,.."_.
$ $
§ insiders Name
l
§
§ Numi:ier Street
§
l
i t
co Svi= .__W-?-iPC=»de mt .H. _ __N j__i

 

 

 

Ofiicia| Form 107 Statement of Financial Affairs for individuals Fliing for Banltruptcy page 4

Cameron Lamarr
Fi|et Name Middle Name Leel Name

Debtor 1

Bi.irrell, Sr.

Case number tamm 18'52274'CAGY

 

ldentify l.egal Actlons, Repoaaesalons, and Forecloaures

and contract disputes.

MNo

EJ Yes. Fiii in the details

9. Wlthin 1 year before you filed for bankruptcy. were you a party in any lawsuit, court action, or administrative proceeding?
List ali such matters, including personal injury cases, small claims actions, divorces. collection sults, paternity actions. support or custody modifications

 

 

 

 

 

 

 

 

 

 

 

 

Nature of the case . Coi.trt or agency Stetua of the case
Case title wm mm n Pendlng
n On appeal
Number Street n Conciuded
Case number
City State ZlP Code
Case title com Name m Pending
g Cin appeal
Number Street n Co_nciuded
Case number
City state ZlP code

 

 

Check ali that apply and fill in the details below.

El' No. euteiinett.
Cl Yes. Fiii in the information below.

1o. Within 1 year before you filed for bankruptcy. was any of your property repossessed, foreclosed, gamishecl, attached, seizedl or levied?

 

 

 

 

 

 

 

 

 

 

 

 

 

z Deacril:ie the property _ Date \i'aiue of the property
i
§ $ l
Creditor`s Name ,
l
Number street Explaln what happened
a Property was repossessed
m Property was foreciosed.
n Property was gamished.
city state ziP code n Property was attached, seized, or ievied.
Deacrlhe the property . Date Veiue of the property
$
Creditors Name l
l
Number Street §
Explaln what happened

 

 

 

 

 

 

§ city state ziP code

 

Official Form 107

l:l Property was repossessed

El Property was foreclosedl

g Property`was gamisl'led.

i:.l Property was attached. seized, or ievied.

Statement of Finaneiai Affairs for individuals Flling for Banltruptcy

 

page 5

Debtor1

 

Ofi'lciai Form 107

Cameron Lamari'

Firsi Name Middie Name

 

Crediior's Name

 

Number Street

 

 

city state zlP code

Burre|i, Sr.

Lssi Name

Descril:ie the action the creditor took

Casa number tommy 1 8'52274-CAG7

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial lnstitution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

ENo

EJ Yes. Fill in the details

Date action
was taken

 

 

 

l_ast 4 digits of account number: XXXX-_____

Glfts with a total value of more than $BOD` ` Describe the gifts

` par person

 

Person to Whom You Gave the Gift

 

 

Number Street

 

City Stale ZlP Code

Person's relationship to you

Gifts with a total value of more than SEUO
per person

 

Person to Whom You Gave the Gift

 

 

Numbar Street

 

City Stete ZlP Code

Person‘s relationship to you

12. Withln 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a oustodian, or another officiai?

g No
n Yes

List Cartaln Glfts and Contributions

13.Withln 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $Bliii per person?

g No
a Yes. Fill in the details for each gift,

Datea you gave
the gifts

 

 

 

Describe the gifts

 

Datas you gave
the gifts

 

 

Statement of F|narie|ai Affairs for individuals Fii|ng for Bankruptcy

Amount

value

. \falua

 

page 6

mme Cameron Lamarr Burreli, Sr. em numbe,c,.,m, 18-52274-CAG7

Flrei Name buddle Nerne Laai Name

 

14.Wlthin 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

able

El Yas. Fill iii the details far each gin ar conlilbution.

Gifte_ or contributions to charities Descrll:ie what you contributed Date you . Vaiu'e

 

 

that total more than $b'iii) . contributed
Charity's Name $
$

 

 

Number Street

 

 

 

Cii'y Staia ZlP Code

List Gertain Lossea

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

UNo

Cl ves. Fill in tila details

 

lJescribe the property you lest and Descrlbe any insurance coverage for the ioaa ' i.'Jste of your Vaiue of property
§ how the loss occurred ' - loss lost

include die amount that insurance has paid. List pending insurance .
- claims on line 33 oi'Scheduie A/B: Properfy.

 

|
§ ' _ $
i

 

 

 

 

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
include any attomeys, bankruptcy petition preparers. or credit counseling agencies for services required in your banl<nlptcy.

g No
n Yes. Fill in the detai|s.

_ Description and value of any property transferred Date payment er Arnount of payment

 

 

 

 

transfer was
Person Who Was Pa|d made
Nurnber Street - $
$

 

City Stan ZlP Cnde

 

Emall or website address

 

Person Who Made the Peymeni, if Not You

 

 

 

List Certain Paymants or Transfers _ '

 

Ofi'lciai Form 107 Statement of Financiai Affairs forindividuais Fiiing for Bankruptcy page 7

 

Debtorl Cameron Lamarr Burreii, Sr. ease number w,m,,,,, 18-52274-CAG7

First Name Middie Name Leat Name

 

 

 

- Descrlpt|on end value of any property transferred Date payment or Amount of
transfer was made - payment

 

 

Person Who Wae Pald

 

Number Street

 

 

City Stale ZiF' Code

 

Email or webslte address

 

Person Who Made the Paymenl. if Not You

 

 

 

1'r. Withln 1 year before you filed for benkruptcy. did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

HNo

Ei Yes. l=lll rn the aerells.

 

 

 

 

- Descrlptfon and value of any property transferred Date payment or Anlount of payment
' transfer was
made
Persen who was Pale l
Number Street ! ____ $
$
cliy slate `ic'l= code

 

 

18. Wlthin 2 years before you filed for bankru ptcy, did you eeil, trade, or otherwise transfer any property to anyone. other than property
transferred in the ordinary course of your business or financial affairs?

1 include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your prope_rty)l
Do-not include gifts and transfers that you have already listed on this statement

MNo

5 ves. Fill in the details

'Descrlptlon and value of property Deacrlbe any property or payments received Date transfer
transferred or'debts paid in exchange was made

 

 

Person Who Recolved Trensfer

 

Numbcr Street

 

 

Cin State ZEP Codo

 

Person's relationship to you

__..,_.

 

Person Who Received Transfer

 

Nurnber Street

 

 

 

ley State ZlP Cods

 

 

 

 

5 Person‘s relatlonsh|p to you
l

Oft'lclal Form 107 Statement of Financiai Affairs for individuals Fillng for Bankruptcy page 8

 

Cameron

Flrst Name

l_amarr

Debtor 1
_ Mldrlie name

g No-
Ci Yes. Fill in the details

Name Of iFUSi;

 

i`

Burrei|, Sr.

Lsst Name

Case number lrMi18'52274-CAG7

Descriptlon and value of the propertytraneferred

 

19. Wlthin til years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? ('fhese are often called asset-protection devices.)

Date transfer
was made

 

 

 

List Gertain Financiai Accounte, fnstrurnante, 8afe Deposlt lexea, and Storage Unlta

 

cioeed, soid, moved, or transferred?

n No
Yes. Flll in the details

 

 

 

 

Lest 4 digits of account number = Type of account or

Date account was

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or .for your benefit,

include checking, savings, money market, or other financial accounts; certificates of deposlt; shares in banks, credit unlons,
brokerage houses, pension funds, cooperatives. essociations, and other financial institutions

- Last balance before

 

 

 

 

 

securities, cash, or other valuables?
g No
n Yes. Fill in the detaiis.

 

Name of Financiai institution

 

Nilmber Street

 

 

 

city sure z_li5 code

Ofliciai Form 107

iiifho else had access to It?

Describe the contents

instrument closed, soid. moved, closing or transfer
. or transferred '
Security Services FCU
Name of Financiai institution xxxxm_B_ -_0_ _Z* .l_ w checking 02[18!2018 $ _57800
PO Box 691510 cl
Nurrlber Street savi“g.
n Money market
San Antonio TX 7__8269 El erei<¢reg¢
Clty Strete ZlP Codem_ _____ m l mg fog other-Yst ”m
X)(X)(..___ _ __ _ n Checklng $
Name of Financiai institution
m Savings
number street n Meney market
n Brol¢erage
78269 cl Other
' Cliy state ziP code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for

Do you still
have it?

 

 

Name

 

Number Street

 

Slltl

city zlP ced-

 

E No
n ¥es

 

 

Statement of Financiai Affalrs for individuals Filing for Bankruptcy

page 9

 

 

mwa Cameron Lamarr Burrell, Sr. ease number (,,,,m,, 1 8-52274-CAG7
F|rst Neme Middle Name Last Name

 

22. i-lave you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
a No

Ci Yes. Flll in the details

 

 

Who else has or had access to it? Descrlbe the contents ` Do you still
have lt?
cl No
Name of Storege Feci|lty Name n yes
Nurnber Street Nun'iber Street

 

 

City$tate ZiF Code

 

 

City State w ZlP Code

 

 

m identify Property You Hold or ¢ontrof for Semeone lies

23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for,
or hold in trust for someone.

a No
Ci Yes. Fill in me ddi¢ll¢.

 

 

 

 

 

 

 

 

W_here le the property? n n Describa the property Velue
Owner’e Name y $
°' ' street 7 l
Number Street l
' city slate zli= cede i
City State ZlP Code i

 

 

GIve Detalls Alrout ¢nvlronmental Inforrnatlon

For the purpose of Part 'iti, the following definitions apply:

a Env!ronmentaf law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances. wastes, or material into the alr, land,. soll, surface water, groundwater, or other medium.
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

l Sr‘te means any iocatton. faclilty, or property as defined under any environmental faw, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sltes.

l Hazard'ous material means anything an environmental law defines as a hazardous wastel hazardous substancel toxic
j substance. hazardous material, pollutant, contaminant, or similar term.

§
' Report ali notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable orpotentiaiiy liable under or in violation cf an environmental law?

ENo

El Yes. Fill in the details

 

 

 

 

l - Governrneritei unit n Environmenlailaw, if you know it n Date of notice
l § l
§ i
Name cf lite Goverrimente| unit k
l
Nurnber Street Number Street
Clty Stste ZlP Code

 

 

 

City Sfetl ZlP Cade

Ofliclal Form 107 Statement of Financiai Affalrs for individuals Fi|ing for Banltruptcy page 10

 

umw Cameron Laman Burreli, Sr. CE,.b.§,m,m,,e,¢,,,{,,¢,,,,,1i.i-52274-oillolr
F|rei Name M|ddle Name i.eet Name

 

25.l-iave you notified any governmental unit of any release of hazardous materisi?

MNo

E] ves. Fill in the details

 

 

 

 

 

Governrnentai unit Environmental law. if you know lt Date of notice
. . § a
Name of site Govemn'isntal unit § §
Number Street Nurnber Street
City SEaie ZlP code

 

cily sine zll» code

 

26. Have you been a party in any judicial or administrative proceeding under any environmental law? include settlements and orders.
No
ill vee. Fill in the details.

 

 

 

 

Cow'l or lower Naiure or tile sen ' 5“\“‘ °"h'
- ul___..._.._u.._uu__._._..._._ .._u. ....u__ ..,..._.u.._ ..K c.‘.
Case title 5
Couri Name § n Pendlrlg
1 cl Orl appeal
§ §
Nurnber Street a Conciuded
` l
Case number §

 

city state zlP code l §

lee Detslls About your luslness or Conneotlene to Any luslness

27. Withln 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business? §
n A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time §
g A member of a limited liability company (LLC) or limited liability partnership (LLP)
n A partner in a partnership
m An officer, directorr or managing executive of a corporation . §

cl An owner of at least 5% of the voting or equity securities of a corporation

a No. None of the above applies. Go to Part12.
g ‘i'es. Cheok ali that apply above and tili ln the details below for each business.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. . Descrlbe the nature of the business n ` Empioyer identification number
E:::.e.l.l N?:.nstruct|on Strateg|es _ Do not include Soci_a| S__ecur|ty number or i'i°lN._
General Project Management and
8323 Norcresf Dr consulting Ei~= _i u§. -3_ §_ O_ ii._ 6_ 2_1..
Number Street _ .
Name of accountant or bookkeeper Dates business esiet__ed .
Cameron Burrel|
Converse TX 78109 Frqm'lO/zo/Qoo‘l To 12/31[2018
u£'uf\¢. Si*i¢ ZlP C°d' _ _uu_uu.,uu_u___u_u.u__u.uuu,_u__u.u..u_.u_.u_uu_. u
Describe the nature of the business Employer ldentmestlon number
CGT Farm Management Do not include Social Seclirlty number or i‘ilN.
luelness Name _
Farm Prolect Management and
8323 Nororesi Dr Consuiting E|N= _‘_§_ ..?_ -3__._2.....§__0__5__§_.§_.
Number Street " "“ `
Name of accountant or bookkeeper Detes business existed
Cameron Burreii
Converse -|-X 78109 ,.-,,,,,,r,o:iicli201510 12131/2013
city state zlP code

 

 

 

 

 

Ofilcla| Form 107 Statement of Financiai Aifalrs for individuals F|ilng for Banltruptcy page 11

 

mwa Cameron Lamarr Burreil, Sr. Cas, rlumbar¢,,,¢,,¢,W,,18-52274-01'3\€3'/
FirsiNeme M|ddie Name LsetNeme

 

 

 

 

 

 

 

 

 

 

. Describe tile nature of the business Emp'°y" ld°"un“u°" numh"
Do not include _Soclei Securlty number or lTlN.
Business Name `
E|N:______-_______________
Numh" Sm“ Name of accountant or bookkeeper n ` Daiss business existed
_ From To
Cliy Slatl ZlP Code

 

 

 

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial
institutions, creditors, or other partles.

§;l Nc
E Yes. Fill in the details beldw.

 

.r date issued
Vanheme'rijck Law OffiCeS PC 02/01/2017
N'"'° m
1100 Northwest Loop 410

 

Nunlber Street

 

Sarl Antorlio 782 TX 78213

City State ZF Co:te

l have read the answers on this Statemenf of Financiai Ai'fairs and any attachments, and l declare under penalty of perjury that the
answers are true and correct. l understand that making a false statement, concealing propertyl or obtaining money or property by fraud

irl connection with a bankruptcy case can result in lines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341l 1519, end 3571.

 

 

Slgnsture of Debtor1 Slgnature of Debtor 2

uaw 10!1 112018 mfg

Did you attach additional pages to Your Statement of Financiai Ai'falrs for individuals Fillng for Bankruptcy {Officlal Form 107)?

g No
n ¥es

Did you pay or agree to pay someone who is nolan attorney to help you fill out bankruptcy fonns?

MNo

m Ves. Name of person . Altacll the Bankruptcy Peiiiion Preparer's Noii'ce,

Deciaraiion, and ngnalure (Ofiiciai Form 119}.

 

 

 

Ofiiciai Form 107 Statement of Financiai Affairs for individuals Fillng for Bankruptcy page 12

Fill ln this information to identify yc-ilr case

Lamarr
Mlddia Name

Cameron
Flrst Name

coinorl Eiurrell, Sr.

Laei Name

Debior 2
(Spouae, ii tillng) Flm Name

 

M|dd|e Name Lasi Name

Unlted States Bankruptcy Court for the: Wesi.el’r'i Dlsirict Of Texas
Case number 18~52274-CAG7

{lf known)

ll`.i check iiihis is an
amended filing

 

 

Official Form 108
Statement: of intention for individuals Fiiing U`nder Chapter 7 mrs

if you are an individual filing under chapter 7, you must fill out this form if:

l creditors have claims secured by your property. or

l you have leased personal property and the lease has not expired.

¥ou must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless tile court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

if two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

 

Be as complete and accurate as possibie. if more space is ncedcd, attach a separate sheet to this forrn. 011 the top of any additional pages,
write your name and case number (lf known). '

List Your Creditors Who l'iave Secured Cialms

 

 

 

 

 

 

 

 

 

 

 

 

 

'i
1. For any creditors that you listed in Part1 of Schedule D: Creditora Who Have Clalms Secured by Property (Officlai Form 106D), fill in the §
information below. `
identify the creditor and the property that is collateral Whet'do you intend to do with the property that Did you claim the property
i
l secures a deht?_ as exempt on Sch_edule C?
Creditor's ".
name: Mr_ Cooper a Surrender the property. . No
' `““" §:] Retain the property and redeem ii. §:l Yes
Description of SFR 8323 NOi'Ci'eS't Di’ cl Retain the m any and enterintoa
properly _ convorso, Tx 78109 Bexar county Reamma,,.§n §gmemem
secuan dabi. Homestead _ l
n Retain the property and [explaln]:
'r
Creditor‘s y
name; Santander Conumer USA, lnc. a S“"°“d°rtha- p'°p°"ty' a N°
§ *'W’ _ l:l Retain the property and redeem |t. l:l Yos
E;;;"r?;ion of 2014 RAM 2500 m Retain the property and enter into a
§ SeCuring debt Reai‘fr‘rrnafl'on Agreemerii.
m Reiain the property and [exp|ain]: i
l
Creditcr`s _ _
name; l-illton Grand Vacatlons n Su"e“de"h° pr°p°"Y' m N°
' _ ' §:l Retain the properly and redeem lt. avco
Dosorlpiion of Vacatlon Tlmeshare Retam me property and enter into a
girlfin debt: Reafi`i'rrnation Agraemeni.
§:I Retain the property and [explain]:
Crediicr's '
name: Bexar County a Surrenderthe property. cl No
' n Rotairl the property and redeem |L n ¥es
Descrip“on of SFR 6323 Norcrest Dr n Retain tile property and enter into a
c §;‘;il’:i:; debt_ Converse, TX 78109 Bexar County Reammat,-on Ag,.aemem_
§ Homestead g Retain the property and [exp|aln]:
l

 

 

Mnigl crim 10a Cllnllneveaset sell lsaeeee-esle\»e €»\e- l»ee-Ileel»lee-el_ Elil»ee~e ll-eelee- l'\l,eee'ehe-? ee¢e».n 4

na§;i Cameron Lamarr Burrell, Sr. ease number (,,.mm 13.52274_(;;.\(.;7

Flmt Name Middie Name Laai Name

List Vour l.|nexplrod Personai Property Leasos

l Descr|be your unexpired personal property leases

 

 

For any unexpired personal property lease that you listed in Scheduie G.' Executory Conrracrs and=Unexpired Leases (Officiai Form 1066),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in etiect; the lease period has not yet
ended. You may assume an unexpired personal property lease lt the trustee does not assume lt. 11 U.S.C. § 365{pi(2).

Wlll the lease be assumed?

 

 

 

 

 

 

 

 

 

 

 

 

Descripiion of leased
property:

 

Lessor's namet n N°
Descripiion of leased m yes
property:
Lessor's name: n No
Descripiion of leased n Yes
property:
Lessofs name: n No
Description of leased n Y€S
property:
Lessor‘s name: |;] No
i;i Yes
Descripiion of leased
property:
Lessor'e name: m N°
" cl Yes
Descrlption of leased
property:
Lessor’s name: i:l No
`“_“__"_`_‘:l____.______,___.______"___,,______‘_"_‘"_W_,______ -»-- m Yes
Descnpllon of leased
property:
Lessor's name: |_'_'] No
WWM.., ...WW _.-l cl yes

 

Under penalty of perjury, l declare that | have indicated my intention about any property of my estate that secures a debt and any

personal property that ls subject to an unexpired iease.

x &mw._';[_gu,,,@!§r x

 

Slgnaiure of Debtor ‘i Slgnalure of Deblor 2
Dale loz bs£ id . Date
MMI on WYY MMr on r ww
Ofiiciai Form 108 Statement of intention for individuals Fi|ing Under Chapter 1

page 2

 

Che';ii one box only as directed nn this form and rn

Form 122A-1Supp
Debtor1 CAMEFlON LAMAFlI'-l BUFiFlELL, SFi
r-TrstNeme Middle Name t i.asiName
D m 2 m ‘l. There is no presumption of abuse
B 0|'
lspwse. if Hllnol overtime Middl- Name mt Name la 2. The calculation to determine if a presumption of

. . . abuse applies will be made under Chapt‘er 7
Unlted Siates Bankruptcy Court for ihe: Western DlSlrlot of Texas Means Tesf Calcu,ation (Omcim Form 122A_2)_

 

Case number 18~52274'CAG7 n 3. The Means Test does not apply now because of

ill lmrwmi qua|ilied military service but it could apply later.

 

 

Ci check innis is an amended ming

Oflicia| Form 122A-1
Chapter 7 Statement of Y'our Current Month|y income \ lens

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for being accurate. if more
space is needed, attach a separate sheet to this form. lnclude the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (lf known}. lf you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement ofExemption from Presumption of
Abuse Under § 707(b)(2) (Officiai Form 122A-1Supp) with this form.

 

'Caicuiate Your Current illionthiy income

1. What is your marital and filing status? Check one on|y.
El Nor married Fill our column A, lines 2~11.
Ei Married and your spouse is filing with you. Flll out both Columns A and Bl lines 2-11.

g Married and your spouse is NOT filing with you. You and your spouse are:
3 Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-1‘l.

n Living separately or are legally separated Fill out Column Al lines 2-11; do not till out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements 'i1 U.S.C. § 707(b)(7)(B).

Fll| in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For examp|e. if you are liling on September 15. the 6-month period would be March 1 through
August 31. lt the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the result Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column oniy. if you have nothing to report for any line. write $0 ln the space.

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse

2. Your gross wages, salary, tips, bonuses, overtime and commissions
(before ali payroll deductions}. t $--§-5§-9'-90 $---3-8§2-'09

3. A|imony and maintenance payments. Do not include payments from a spouse if 0 00 0 00
column s is ncaa in. $____'_ $___.__...'.._

4. Ail amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. include regular contributions
from an unmarried partner, members of your household, your r.lependentsl parents,
and roommates. include regular contributions from a spouse only if Column B is not

 

 

titled in. Do not include payments you listed on line 3. $-------- $ O`OO
5, :::al:\r:ome from operating a business, profession, newton mmr 2

Gross receipts (before all deductions) $ 0'00 $

Ordinary and necessary operating expenses - $ - $

Net monthly income from a business, profession, or farm $ 0.00 $ 0.00 ::r':y,) $ 0.00 5 0.00
6. Net income from rental and other real property Debtor1 Debior 2

Gross receipts (before ali deductions) 0‘00

Ordinary and necessary operating expenses - $ - $

Net monthly income from rental or other real property $ 0‘00 $ 335 5 0_00 3

7. lnterest, dividends, and royalties $ 0.00 3 0.00

 

 

 

 

 

l' Debtor 1 CAMERON LAMAF{R ` BURRELL, SR Case number prmmi 18‘52274°CAG7
Firsl Nlme Middln Name L.est Name
Cofumn A Column B
Debtor 1 Debtor 2 or
non-filing spouse
8.‘ Unemployrnent compensation 5 0.00 $ 0.00

Dc not enter the amount if you contend that the amount received was a benth
under the Soclal Seourity Act. |nstead, list it here: ...............................

For you $ 0.00
For your spouse 5 0.00

 
 

9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. $ 0.00 $ 0.00

10. income from atf other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Sooia| Security Act or payments received
as a victim cfa war crime, a crime against humanity. or international cr domestic
terrorism. lf necessary. list other sources on a separate page and put the total below.

 

 

 

 

 

 

 

 

 

 

VA D|SABlLiTY $ 270.00 $ 0.00
Total amounts from separate pages, if any. + $ 0.00 + 3 0.00
11. Calculate your totat current monthly income. Add lines 2 through 10 for each + __
column. Then add the total for Column Ato the total for Column B. 3 3830.00 3 3832.00 " $ 7662.00
Total current

monthly lncomo

- D¢termino Whothor the lliloans Tut Appltes to ¥ou

 

 

12. Cetculate your current monthly income for the year. Follow these steps:

 

 

 

 

12a. Copy your total current monthly income from line 11. ................................................................................. Copy line 11 here"') $ 7652-00
M_u|tiply by 12 (the number of months in a year). X 12
12b. The result is your annual income for this part of the fom'l. 12b. $ 319§4.90

13. Calculate the median family income that applies to you. Fo|low these steps:

 

 

 

 

 

 

 

Fill in the state in which you live. TEXAS
Fill in the number of people in your household 3
Fill in the median family income for your state and size of househo|d. ............................................................................................. 13. $ 59295-00

 

 

To find a i|st of applicable median income amounts, go online using the link specified in the separate
instructions for this for`m. This list may also be available at the bankruptcy clerk's office.

14. How do the lines compare?

14a. a Line 12b is less than or equal to line 13. On the top of page i, check box ‘l, The-re is no presumption ofabuse.
Gc to Part 3. '

14b. Ei l.ine 12b is more than line 13. On the top of page 1, check box 2. The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fall out Form 122A-2. '

$lgn Bolow

By signing here, l declare under penalty of perjury that the information on this statement and in any attachments is true and correct

x&/rw»m\~igtm~_ol_gf x

 

 

 

 

Signature of Debtor ‘l l Signature of Debtor 2
mate toles/2018 mate
MM!DD IYYYY MMI DD fYYW

lf you checked line 14a, do NOT fill out or file Form 122A-2.
lf you checked line 14b, fill out Form 122A~2 and tile it with this fon'n.

 

 

'ri»\ ii'ii- ii)§iri'»[iri.ili- t) -- i‘.~! »
l'i) '. -l\l '\1.'

Fill iii this information to identify y(iiii crisis

Debiori CAMERON LAMARF{ BUFiHELL, Sr.

Fim Name Middte Name Last Name

According to the calculations required by
this Statemer-it:

 

Debtor 2 `
ispouse_ ii niing} remains name rim la 1. There is no presumption of abuse.

 

United Siates Bankruptcy Couit for the: Western District of Texas i:l 2. There is a presumption of abuse.
Case number 18-52274-CAG?

(|iknown)

 

El Ciieck if this is an amended iiiing

 

 

Ofi`icial Form 122A-2
Chapter 7 Means Test Calculation ome

To fill out this form, you will need your completed copy of Chapter 7 Statement of Your Current Monthfy income (Ofticiat Form 122A-1].

 

Be as complete and accurate as pcssible. if two married people are filing together. both are equally responsible for being accurate. if more space
is needed. attach a separate sheet to this form. include the line number to which the additional information applies. On the top of any additional
pages, write your name and case number (if known).

Part 1= imermine Your indicated income

 

1. Copy your total current monthly income. ............................................................... Copy line 11 from Officiel Form li22i¢t-i here') ........... 5 7662_00

2. Did you fill out Coiumn B in Part 1 of Form 122A-1?
C] No. Fiii in 30 forihe total on line 3.
Yes. ls your spouse filing with you?
E No. Go to line 3.
m Yes. Fill iri $O for the total on line 3. §

3. Adjust your current monthly income by subtracting any part of your spouse’s income not used to pay for the
household expenses of you or your dependents Fol|ow these steps:

On line 11, Column B of Form 122A-1, was any amount of the income you reported for your spouse NOT
regularly used for the household expenses of you or your dependents?

@ No. Fill in 0 for the total on line 3.
El Yes. Fiii in ihe information beinw;

 

 

 

State each purpose for which the income was used Fiii in the amount you
For example. the income is used to pay your spouse's tax debt or to support '"l Wht"¢°""'g f"°m
people other than you or your dependents _ Y°ll*' ¢PGUS¢ ¢ ll'lc°m€
$
$
+ $
Tota|. ................................................................................................. $ 0-00

copy total here ............... -) - s 0.0Q

 

 

 

4. 7 Adjust your current monthly income. Subtract the total on line 3 from line 1. 3 7662.00

 

 

Debl\pf‘l CAMERON LAMARR BURRELL, Sr- ease numbe|' (j{k¢,awn) 18'522?4'CAG7

Firsl Name Middie Name Lnst Name

 

" Caicuiate Your Deductions from Your income

The internal Revenue Service (lRS) issues National and Loca| Standards for certain expense amounts. Use these amounts to
answer the questions in lines 6-15. To find the iRS standards, go online using the link specified in the separate instructions for
this form. This information may also be available at the bankruptcy clerk’s oftice.

Deduct the expense amounts set out in lines 6-15 regardless of your actual expensa. ln later parts of the form, you will use some of your
actual expenses if they are higher than the standards Do not deduct any amounts that you subtracted from your spouse's income in line 3
and do not deduct any operating expenses that you subtracted from income in lines 5 and 6 of Form 122A-‘l.

if your expenses differ from month to month, enter the average expense.

Whenever this part of the form refers to youl it means both you and your spouse if Column B of Form 122A-1 is tilted in.

5. The number of people used in determining your deductions from income

 

Fill in the number of people who could be claimed as exemptions on your federal income tax retum.
plus the number of any additional dependents whom you support This number may be different from _
the number of people in your household 3

 

 

 

Nattonal Standards You must use the |RS National Standards to answer the questions in lines 6~7.

6. Food, clothing, and other items: Using the number of people you entered in line 5 and the iRS National Standards, till 742 00
in the dollar amount for food, clothing, and other ilems_ $_.___.._..'__

7. Out-of-pocket health care allowance: Using the number of people you entered in line 5 and the iRS National Standards,
nlf in the dollar amount for out-of-pocket health care. The number of people is spilt into two categories_peopie Who are
under 65 and people who are 65 or older-because older people have a higher iRS allowance for health care costs. if your
actual expenses are higher than this iRS amount. you may deduct the additional amount on line 22.

Peop|e who are under 65 years cf age

Ta. Out=of-pocket health care allowance per person

 

 

5 52.00
7b. Number of people who are under 65 3
X
7c. Subtotai. Multipiy line 7a by line ?b. $ 156-00 copy here§ $ 156.00
Peopie who are 65 years of age or older
?d. Out-of-pocket health care allowance per person $ 52_00
7c. Number of people who are 65 or older X 0
rf. Subtotai. Multiply line 7d by fine 7e. $ 0~00 copy here') + $ 0_00
79. Total. Add lines ?C and Tf ...................................................................................... $ 15600 Copy total |'|e|"¢al s 15600

 

 

 

 

 

 

 

 

named cAMERoN LAMARH susnr-:LL, sr. ease number w,,m, 13-52274-CAG7

Fii’Sl Name MiddlB Name La$i Name

 

 

 

Locai Standards You must use the |RS Local Standards to answer the questions in lines 8-15.

Based on information from the lRS, the U.S. Trustee Program has divided the iRS Locai Stanciard for housing for
bankruptcy purposes into two parts:

l Housing and utilities - insurance and operating expenses
l Housing and utilities - Mortgage or rent expenses

To answer the questions in lines 8-9, use the U.S. Trustee Frogram chart.

To iind the chart, go oniine using the link specified in the separate instructions for this iorm.
This chart may also be available at the bankmptcy clerk's oftice.

8. Housing and utilities - insurance and operating expenses: Using the number of people you entered in line 5, fill in the
dollar amount listed for your county for insurance and operating expenses. ........................................................................ $ 558-00

9. Housing and utilities - Mortgage or rent expenses:

9a. Using the number of people you entered in line 5, fill in the dollar amount listed 11 40 00
for your county for mortgage or rent expenses ....................................................................... $-__'

Qb. Total average monthly payment for all mortgages and other debts secured by your horne.

To calculate the total average monthly payment add all amounts that are
contractually due to each secured creditor in the 60 months after you file for
bankruptcy, Then divide by 60.

 

 

 

 

 

 

 

 

 

 

 

 

Name of the creditor Average monthly
payment
Mr. Cooper - $ 1920
Bexar County $ 81 .UO
Prop. Assoc. of Northampton + $ 42.00
copy Repeat this
Total average monthly payment 3 2043.00 -»$ 2043.00 amount on
h°r'_) line 33a.
sc. Net mortgage or rent expense
Subtract line 9b (totai average monthly payment) from line 9a (mortgage or $ O-OU c°py $___Q;_QP_
rent expense). if this amount is less than $0, enter $0... .... ... h°""
10. lf you claim that the U.S. Trustee Program's division of the iRS Local Standard for housing is lncorrect and affects 5
the calculation of your monthly expenses, fill in any additional amount you c|alm.
Exp!ain
why:

 

11. Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense

El o. so w line 14.

a 1. Go to line 12.
2 or more. Go to line 12.

12. Vehicle operation expense: Using the iRS Local Standards and the number of vehicles for which you claim the
operating expenses, ill in the Opera!ing Costs that apply for your Census region or metropolitan statistical area. $ 195_00

 

 

named cAMEnoN LAMAna eunnsi_L, sr. ease rlurr,,,e,¢,l,,m,,,,123-52274-€;)¢\(57'

 

Firsl Name Middle Name Last Name

 

in addition, you may not claim the expense for more than two vehicles

v.h|c{. 1 Dg;(;rlb. vehicle 1: 2014 RAM 2500 Picl'(Up TI'UC|'(

13. Vehlcle ownership or lease expense: Using the iRS Local Standards, calculate the net ownership or lease expense
for each vehicle below. You may not claim the expense if you do not make any loan or lease payments on the vehicle

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13a. Ownership or leasing costs using iRS Loca| Standard. ................................................... $_M
13b. Average monthly payment for ali debts secured by Vehicle l.
Do not include costs for leased vehicles.
To calculate the average monthly payment here and on line 13a. add all
amounts that are contractually due to each secured creditor in the 60 months
after you filed for bankruptcy Then divide by 60.
Name ot each creditor for Vehlcle 1 Average monthly
payment
Santander Consumer USA, |nc. $ 840.00
+ $
Repeat this
Total average monthly payment $ 340-00 copy - $ 840.00 amount on
h"°") ___ line aab.
, l Copy net
13c. Net Vehicle 1 ownership or lease expense whim-l
Subtract line 13b from line 13a. lf this amount is less than $Ci, enter $l]. ............................. 5 0'00 'xp*"‘° 0 00
here ..... ') $__.____'
Vehlcle 2 Descrlbe Vehlcle 2:
13d. Ownership or leasing costs using iRS Local Standard. ................................................. $
13a. Average monthly payment for all debts secured by Vehic|e 2.
Dc not include costs for leased vehicles.
Name of each creditor for Vehlcle 2 Av`erage monthly
payment
$
+ $
- Repeat this
Total average monthly payment S 9 :::;B - $ 0 §:;o§§; on
. . Copy net
13f. Net Vehic|e 2 ownership or lease expense vehic¢, 2
Subtract line 13a from 13d. lf this amount is less than $0, enter SD $ *KP¢"$°
here ') $______

 

 

14. Publlc transportation expenee: if you claimed 0 vehicles in line 11. using the iRS Local Stanclards, fill in the
Public Transportation expense allowance regardless of whether you use public transportation

more than the iRS Local Standard for Publ'ic Transportation.

 

5 178

15. Addltlonai public transportation expense: it you claimed 1 or more vehicles in line 11 and if you claim that you may also
deduct a public transportation expense, you may fill in what you believe is the appropriate expense, but you may not claim

 

 

never 1 CAMEF\ON LAMARF\ eunnELL, sr. ease number {,.,kmm, 18-52274.CAG7

Flrst Name Mlddle Name Lasi Name

Other Necessary Expenses in addition to the expense deductions listed above, you are allowed your monthly expenses for

16.

17.

18.

19.

20.

21.

22.

23.

24.

the following |RS categories

Taxes: The total monthly amount that you will actually owe for federal. state and local taxes, such as income taxes, self-
employrnent taxes. Social Security taxes, and Medlcare taxes. You may include the monthly amount withheld from your
pay for these taxes. However, if you expect to receive a tax refund, you must divide the expected refund by 12 and
subtract that number from the total monthly amount that is withheld to pay for taxes.

Do not include real estate, sales. or use taxes.

involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement contributions,
union dues. and uniform costs.

Do not include amounts that are not required by yourjob. such as voluntary 401(k) contributions or payroll savings

Life insurance: The total monthly premiums that you pay for your own term life insurance if two married people are filing
together, include payments that you make for your spouse's term life insurance Do not include premiums for life
insurance on your dependents for a non-filing spouse's life insurance. or for any form of life insurance other than term.

Court-ordered payments: The total monthly amount that you pay as required by the order of a court or administrative
agency. such as spousal or child support payments.

Do not include payments on past due obligations for spousal or child support. lYou will list these obligations in line 35.

Education: The total monthly amount that you pay for education that is either required:
l as a condition for your job, or
l for your physically or mentally challenged dependent child if no public education is available for similar services

Chiidcare: The total monthly amount that you pay for childcare, such as babysitting, daycare. nursery, and preschool.
Do not include payments for any elementary or secondary school education.

Additional health care expenses, excluding insurance costs: The monthly amount that you pay for health care that
is required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid by a
health savings account. include only the amount that is more than the total entered in line 7.

Payments for health insurance or health savings accounts should be listed only in line 25.

Optlonal telephones and telephone services: The total monthly amount that you pay fortelecommunication services for
you and your dependents, such as pagers, call waiting, caller identiiication, special long distance, or business cell phone
service, to the extent necessary for your health and welfare or that of your dependents or for the production of income. if it
is not reimbursed by your employer.

Do not include payments for basic home telephone. intemet and cell phone service. Do not include self-employment
expenses, such as those reported on line 5 of Ofilcial Form 122A-1, or any amount you previously deducted

Add all of the expenses allowed under the iRS expense allowances.
Add lines 6 through 23.

 

3 143.00

3 520.00

+ $ 140.00

 

 

$ 2648.00

 

 

 

 

 

Debiqr 1 CAMERON LAMARR BURRELL¢ Sr' ease number {”kmm) 18'52274'CAG7

 

Flrs! Name Miodle Name Lost Name

Additlonal Expense Daductions These are additional deductions allowed by the Means 'i'est.

25.

26.

27.

Note: Do_not include any expense allowances listed in lines 6-24.

Health lnsurance, disability lnsurance, and health savings account expenses The monthly expenses for health

insurance, disability insurance, and heatth savings accounts that are reasonably necessary for yourself, your spouse, or your
dependents.

 

 

 

 

Health insurance 5 0.00

Disabi|ity insurance $ 0.00

Health savings account + 3 0.00

Total $ O.UU Copy total here')
Do you actually spend this total amount?

m No. How much do you actually spend? $

Yes

Continuing contributions to the care of household or family members. The actual monthly expenses that you will

continue to pay for the reasonable and necessary care and support of an eiderly, chronically ill. or‘disabied member of
your household or member of your immediate family who is unable to pay for such expenses These expenses may
include contributions to an account of a qualified ABLE program. 26 U.S.C. § 529A(b).

Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the safety
of you and your family under the Famiiy V:olence Prevention and Services Act or other federal laws that apply.

By law, the court must keep the nature of these expenses contidentia|.

28. Additional home energy costs. Your home energy costs are included in your insurance and operating expenses on line 8.

29.

30.

if you believe that you have horne energy costs that are more than the horne energy costs included in expenses on line
8. then till in the excess amount of home energy costs

You must give your case trustee documentation of your actual expenses, and you must show that the additional amount
claimed is reasonable and necessary.

Education expenses for dependent children who are younger than 18. The monthly expenses (not more than $160.42*
per chlld) that you pay for your dependent children who are younger than 18 years cid to attend a private or public
elementary or secondary school

You must give your case trustee documentation of your actual expenses, and you must explain why the amount claimed is
reasonable and necessary and not already accounted for in lines 6-23.

* Subject to adjustment on 4i01/19, and every 3 years alter that for cases begun on or after the date of adjustment

Addltionai food and clothing expense. The monthly amount by which your actual food and clothing expenses are
higher than the combined food and clothing allowances in the iRS Nationa| Standards. That amount cannot be more than
5% of the food and clothing allowances in the lRS Nationa| Standards.

'l'c find a chart showing the maximum additional ailowance, go oniine using the link specified in the separate instructions for
this form. This chart may also be available at the bankruptcy clerk's office.

You must show that the additional amount claimed is reasonabie and necessary

31. Continuing charitable contributions The amount that you will continue to contribute in the form of cash or tinancial

32.

instruments to a religious or charitable organization 26 U.SLC. § 170(c)(1)-(2).

Add ali of the additional expense deductions
Add lines 25 through 31.

 

 

 

 

$ 0.00
$ o.oo
3 0.00
$ 0.00
$ 0.00;
$ 0.00
3 0.00
$ 0 00

 

 

 

 

Debtor 1 CAMERON LAMAHF\ BURF{ELL, Sr.

Flrsi Name Mrddle Name i.asl Name

Case number prevent 1 8'52274-CAG7

 

 

 

Deductions for Debt Paymenl

33. For debts that are secured by an interest in property that you own, inctuding home mortgagesl vehicle

loans, and other secured debt, fill in lines 333 through 33¢.

To calculate the total average monthly payment add all amounts that are contractually due to each secured

creditor in the 60 months after you tile for bankruptcyl Then divide by 60.

 

 

 

Average monthly

 

 

 

 

 

 

 

 

 

 

 

Mcrtgages on your horne: Paym"t
33a. Copy line 9b here ") $ 2043-00
Loans on your first two vehicles:
33b. Copy line 13b here. ............................................................................................................ 9 $__,___§‘_19_-99
33c. Copy line 13a here. ') $ 0
33d. List other secured debls:
Name of each creditor for other identify property that Does payment
secured debt - secures the debt lnc|ude taxes
or insurance?
Hilton Grand Vacations Vacation Timeshare a N° $ 172.00
113 Yes
l;l No 5
l:l Yes
m No _ + $
m Yes
33e. Total average monthly payment. Add lines 33a through 33d ..................................................... $ 3055-00
34. Are any debts that you listed in line 33 secured by your primary residence. a vehicle,
or other property necessary for your support or the support of your dependents?
El No. eo to line 35.
Yes. State any amount that you must pay to a creditor, in addition to the payments
listed in line 33, to keep possession of your property (called the cure amounf).
Next, divide by 60 and till in the information below.
Name of the creditor identify property that Total cure Month|y cure
secures the debt amount amount
Mr. Cooper SFR(Arrears) $107128.00 s 60 _-. $ 1785.00
Santander USA 2014 RAM esoo(Arrears) 3 14750.00 + 50 = 3 245.00
$ + 60 = ` + s
Total 3 2030.00
35. Do you owe any priority claims such as a priority tax, child support, or alimony-
that are past due as of the filing date of your bankruptcy case? 11 U.S.C. § 507.
g No. Go to line 36.
m Yes. Fill in the total amount of all of these priority claims Do not include current or
ongoing priority ciaims, such as those you listed in line 19.
Total amount of all past-due priority claims ................................................................. s

:;':’_§"" $ 3055.00
::rl’.’_;’“' $ 2030.00

":~60= $

 

 

egbert cAuanN .LAMARR eunnei_i., sr.

First Name Mlddle Name Lasi Name

 

Case number (iri¢iiom} 18'52274'CAG7

 

 

 

36. Are you eligible to file a case under Chapter13? 11 U.S.C. § 109[e).
For more information. go on|ine using the link for Bankmplcy Basi`cs specified in the

separate

instructions for this form. Bankruprcy Basics may also be available at the bankruptcy clerk's omce.

3 No. so co line 37.
Ci Yes. Fill in the following information.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Projected monthly plan payment if you were filing under Chapter 13 $
Current multiplier for your district as stated On the list issued by the
Adrnfnistrative Oince of the Unlted States Courts (for districts in Alabama and
North Carolina) cr by the Executive Oflice for Unlted States Trustees (for all
other districts). x
To find a list of district multipliers that includes your district, go on|ine using the
link specified in the separate instructions for this form. This list may also be
available at the bankruptcy clerk’s office
Average monthly administralive expense if you were filing under Chapter 13 _ $ :::gml $
37. Add all of the deductions for debt payment $ 5085.00
Add lines 33e through 36. ..
Total Deductions from income
38.Add all of the allowed deductions
Copy line 24, All of the expenses allowed under iRS $ 2643_00
expense allowances ..................................................................... ___~'-
Copy line 32, All oftha additional expense daductions...,....., $ 0‘00
Copy line 37, All of the deductions for debt payment............. + $ 5085-09
Total deductions $ 7733-00 Copy total here ............................... -) $ 7733-0
Dot¢rmine Whether There is a Prosurnptlon of Abuso
39. Ca|cuiate monthly disposable income for 60 months
393. Copy line 4, activated current monthly income ..... $ 7662'00
39b. Copy line 38, Total deductions .......... - $ 7733-00
39c. Monthly disposable income. 11 U.S.C. § 707(b)(2). $_ ,71_00 Copy $ _71_00
Subtract line 39b from line 39a. _“'“___ here") ____
For the next 60 months (5 years) .................................................... x 60
- - -4260.00 ¢°Py
l 39d. Total. Multiply line 39c by 60. .................................................. $ home $ *4260 00

40. Find out whether there is a presumption of abuse. Check the box that applies:

 

 

 

 

 

ca The line 39d is less than $?,700*. On the top of page 1 of this form, check box 1, There is no presumption ofabuse. Go

to Part 5.

cl The line 39d is more than $12,850*. On the top of page 1 of this form. check box 2, There i's a presumption of abuse. ‘i’ou

may fill out Part 4 if you claim special circumstances Then go to Part 5.

El The line 39d is at least $7,700"', but not more than $12,650*. Go to line 41.

* Subject to adjustment on 4101!19, and every 3 years after that for cases filed on or alter the date of adjustment

 

Debtqr 1 CAMERON LAMARF\ BURF{ELL, Sl'. ease number (,-Hm°m) 18*52274'CAG7

 

Flrst Name Middle Name t Last Name

 

41. 41a. Fill in the amount of your total nonpriority unsecured debt. |f you hiled out A
Summary of Your Assets and Liabi`iit:'es and Certain Sratisiicai infonna!ion Scheduies
(Ofticia| Form 106Sum). you may refer to line 3b on that form ............................................................

 

 

5
x .25
41b. 25°/. of your total nonprioriry unsecured debt 11 u.s.o. § 707(b)(2)(A)(i)(l). copy $
Muln'ply line 41a by 0.25. $-_- here') ___

 

 

 

 

 

 

42. Determine whether the income you have left over after subtracting all allowed deductions
ls enough to pay 25% of your unsecured, nonpriority debt.
Check the box that applies:

E] Ltne 39d is less than fine 41 b. On the top of page 1 of this form. check box 1, There is no presumption ofabuse.
Go to Part 5.

n Llne 39d is equal to or more than line 41b. On the top of page 1 of this form, check box 2. There is a presumption
of abuse You may till out Part 4 if you claim special circumstances Then go to Part 5.

Gtve Detalls About Speciat Circumstances

43. Do you have any special circumstances thatjusttfy additional expenses or adjustments of current monthly income for which there is no
reasonable alternative? 11 U.S.C. § 707(b)(2}(B).

cl No. Go to Part 5.

El Yes. Fill in the following information. Ail ngures should reflect your average monthly expense or income adjustment
for each item. You may inctude expenses you listed in line 25.

Vou must give a detailed explanation of the special circumstances that make the expenses or income

adjustments necessary and reasonable You must also give your case trustee documentation of your actual
expenses or income adjustments

_ Average monthly expense
Give a detailed explanation ofthe special circumstances _ or lncome adju.`m.m

 

$

 

$

 

 

By signing here, l declare under penalty of perjury that the information on this statement and an any attachments rs true and correct

X&vm\iw§c X

Signature of Debtor 1 Signature of Debtor 2

 

Date 10!(05/2018 Dafe -
MM»'DD IYYYY MM’DD IYYYY

 

 

Notice Required by 11 U.S.C. § 342(b) for
lncl_ividuals Filing for Bankrupt:cy (Form 2010)

 

 

This notice is for you li:

‘fcu are an individual filing for bankruptcy,
and

Your debts are primarily consumer debts.
Consumer debts are defined in 11 U.S.C.
§ 101(8) as “incurrcd by an individual
primarily for a personal, family, or
household purposc.”

 

Chapter 7: Liquidatlon

 

 

 

The types of bankruptcy that are
available to individuals

Individuals who meet the qualifications may file
under one of four different chapters of the
Banl<ruptcy Code:

l Chapter? -- Liquidation
l Chapter 11-- Rcorganization

l Chapter 12_ Voluntary repayment plan
for family farmers or
fishermen

l Chapter 13-- Voluntary repayment plan
for individuals Wiih regular
income

¥ou should have an attorney review your
decision to tile for bankruptcy and the choice of
chapter.

$245 filing fee
$75 administrative fee

+ $1§ trustee surcharge
$335 total fee

Chapter 7 is for individuals who have financial
difficulty preventing them from paying their
debts and who arc Willing to allow their non~
exempt property to be used to pay their
'creditors. The primary purpose of filing under
chapter 7 is to have your debts discharged The
bankruptcy discharge relieves you after
bankruptcy from having to pay many of your
pre-bankruptcy dcbts. Exccptions exist for
particular debts, and liens on property may still
be enforced after discharge For cxample, a
creditor may have the right to foreclose a home
mortgage or repossess an automobile

However, if the court finds that you have
committed certain kinds of improper conduct
described in the Bankruptcy Codc, thc court
may deny your discharge

You should know that even if you file

chapter 7 and you receive a discharge, some
debts arc not discharged under the law.
Therefore, you may stille responsible to pay:

l most taxes;
l most student Ioans;

l domestic support and property settlement
obligations;

MZ M Q{[ jc-S-/%

Notlce Requlred by 11 U.S.C. U.S.C. § 342(b) for individuals Flling for Bankruptcy (Form 2010) page 1

l most fines, penalties, forfeitures, and
criminal restitution obligations; and

l certain debts that are not listed in your
bankruptcy papers.

You may also be required to pay debts arising
from:

l fraud or theft;

l fraud or defalcation while acting in breach
of fiduciary capacity;

l intentional injuries that you inflicted; and

l death or personal injury caused by
operating a motor vehicle, vessel, or
aircraft while intoxicated from alcohol or
drugs.

If your debts are primarily consumer debts, the
court can dismiss your chapter 7 case if it finds
that you have enough income to repay
creditors a certain amount. You must file
Chapter 7 Sta!emem of Your Current Monthly
become (Official Form lZZA-l) if you are an
individual filing for bankruptcy under

chapter ?. This form will determine your
current monthly income and compare whether
your income is more than the median income
that applies in your State. `

If your income is not above the median for
your state, you will not have to complete the
other chapter 7 form, the Chapter 7Means
Test Calculation (Ofiieial Form 122A-2).

if your income is above the median for your
state, you must tile a second form -'thc
Chapter 7Means Test Calculntion (Official
Form 122A-2). The calculations on the form--
sometimes called the Means Test-~deduct
from your income living expenses and
payments on certain debts to determine any
amount available to pay unsecured creditors If

your income is more than the median income
for your state of residence and family size,
depending on the results of the Means Test,. the
U.S. trustce, bankruptcy administrator, or
creditors can file a motion to dismiss your case
under § 707(b) of the Bankruptcy Code. It` a
motion is filed, the court will decide if your
case should be dismissed To avoid dismissal,
you may choose to proceed under another
chapter of the Bankruptcy Code.

If you are an individual filing for chapter'7
bankruptcy, the trustee may sell your property
to pay your debts, subject to your right to .
exempt the property or a portion of the
proceeds from the sale of the property The
property, and the proceeds from property that
your bankruptcy trustee sells or liquidates that
you are entitled to, is called exempt property
Exemptions may enabie you to keep your
home, a car, clothing, and household items or
to receive some of the proceeds if the property
is sold.

Exemptions are not automatic To exempt
property, you must list it on Scheduie C: The
Property You Clafm as Exempt (Official Form
106C). If you do not list the property, the
trustee may sell it and pay all of the proceeds
to your creditors

 

Chapter 11: Fteorganization

 

$1,167 filing fee

+ $550 administrative fee
$1,717 total fee

Chapter 11 is often used for reorganizing a
business, but is also available to individuals
The provisions of chapter il are too '
complicated to summarize briefly.

Notice Required by 11 U.S.C. U.S.C. § 342(1:} for individuals Filing for Banl¢ruptcy (Form 2010) page 2

Read These lmportant Warnings

 

Because bankruptcy can have serious long-term financial and legal consequences, including loss of
your property, you should hire an attorney and carefully consider all of your options before you flle.
Oniy an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
and what your options are. if you do file for bankruptcy, an attorney can help you fill out the forms
properly and protect you, your family, your home, and your possessions

Although the law allows you to represent yourself in bankruptcy court, you should understand that
many people find it difticult to represent themselves successfully. The rules are technical, and a
mistake or Inaction may harm you. if you file without an attorney, you are still responsible for knowing
and following all of the legal requirements

You should not file for bankruptcy if you are not eligible to tile or if you do not intend to tile the
necessary documentsl

Bankruptcy fraud is a serious crime; you could defined and imprisoned if you commit fraud in your
bankruptcy case. Making a false statement, concealing properiy, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

 

 

chapter 12: Repa-yment plan for family Under chapter 13, you must file with the court
farmers or iishermen a plan to repay your creditors all or part of the

money that you owe them, usually using your
future earnings ll" the court approves your

 

$200 filing fee

 

 

 

+ $75 administrative fee .
$275 total fee plan, the court Will allow you to repay your
debts, as adjusted by the plan, within 3 years or
similar tc chapter 13, chapter 12 permits 5 years depending en your income and fisher
family farmers and fishermen to repay their factors-
dcbts over a period of time using future
earnings and to discharge some debts that are After you make an the payments under Your
not paid plan, many of your debts are discharged. The
debts that are not discharged and that you may
still be responsible to pay include:
Chapter 13: Ffepayment plan for ' domestic S“PP°“ °bhgati‘ms’
individuals with regular l most student loans,
income n certain taxes
n l debts for fraud or theft,
$235 hung fee l debts for fraud or defalcation while acting

+ $75 administrative fee

$310 total ice in a fld“°iary Capacity,

l most criminal fines and restitution

Chapter 13 is for individuals who have regular ObligainHS,
income and WOuld like to PaY ?\1101' Pilft Of l certain debts that are not listed in your
their debts in installments over a period of time bankruptcy Papers,

and to discharge some debts that are not paid.
You are eligible for chapter 13 only if your

debts are not more than certain dollar amounts _
Set forth in 11 U_S,C' § 109_ l certain long-term secured debts.

l certain debts for acts that caused death or
personal injury, and

Notice Fiequired by 11 U.S.C. U.S.C. § 342(b)_ for individuals Fi|ing for Bankruptcy (Form 2010) page 3

 

 

waming: File Your Ferms on 'rime

Secticn 521 (a)(i) of the Bankruptcy Code
requires that you promptly file detailed information
about your creditors,_ assets, liabilities income,
expenses and general financial condition. The
court may dismiss your bankruptcy case if you do
not file this information within the deadlines set by
the Eankruptcy Code, the Bankruptcy Fiuies, and
the local rules of the coun_

For more information about the documents and
their deadlines, go to:

hitp://www.uscourts.gov/fonns/bgnkrugtcy-forms

 

 

Bankruptcy crimes have serious
consequences

l If you knowingly and fraudulently conceal
assets or make a false oath or statement
under penalty of perjury-either orally or
in writing-in connection with a
bankruptcy case, you may be lined,
imprisoned, or both.

l All information you supply in connection
with a bankruptcy case is subject to
examination by the Attorney General acting
through the Oftice of the U.S. Trustce, the
Officc of the U.S. Attorney, and other
offices and employees of the U.S.
Department of .'iustice.

Make sure the court has your
mailing address

The bankruptcy court sends notices to the
mailing address you list on Voluntary Petition
for Indivia’uals Filing for Bankruptcy (Official
Form 101). To ensure that you receive
information about your case, Banlo'uptcy

Rule 4002 requires that you notify the court of
any changes in your address

A married couple may file a bankruptcy case
together_callcd a joint case. lf you file a joint
case and each spouse lists the same mailing
address on the bankruptcy petition, the
bankruptcy court generally will mail you and
your spouse one copy of each notice, unless
you file a statement with the court asking that
each spouse receive separate copies

Undersf:and which services you
could receive from credit
counseling agencies

The law generally requires that you receive a
credit counseling briefing from an approved
credit counseling agency. ll U.S.C. § 109(h).
If you are filing a joint case, both spouses must
receive the briefing With limited exceptions,

` you must receive it within the 180 days before

you file your bankruptcy petition This briefing
is usually conducted by telephone or on the
Internet.

ln addition, after filing a bankruptcy case, you
generally must complete a financial
management instructional course before you
can receive a discharge If you are filing a joint
case, both spouses must complete the course.

You can obtain the list of agencies approved to
provide both the briefing and the instructional
Course from= hup__~'/”wuw_.ns_a>_u_r_fss<w/se__rvlsm
forms/bankruptcV/crcd.it-counselinn-and-debtor-
education-courses

In Alabama and North Carolina, go to:
http://www.uscourts.gov/services-
formsfbankruotcV/credit-counseline-and-
debtor-education-courses.

lf you do not have access to a computcr, the
clerk of the bankruptcy court may be able to
help you obtain the list.

Notice Fiequlred by 11 U.S.C. U.S.C. § 342{|:) for individuals Flling for Bankruptcy (Forrn 2010) page 4

USAA
FEDERAL
SAVWGS

USAA° BANK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PAGE 1
CAMERON L BURRELL
8323 NORCREST DR
CONVERSE TX 78109-3278
0
02
AOCOUNT NUMBER ACCOUNT TYPE STATEMENT PERlOD
00433-8375-0 USAA CLASSIC CHECKING 03[02/18 - 04[03»'16
5a ANCE §§HFS ToTAL AMouNr No. oF roTAi_ mouur sEvacE BALANCE Ti-rls
LAST STATEMENT pAlD OF DEB|TS PA|D DEP OF DI':'POS|TS MADE Cl*lARGES STATEMENT
110.85 61 2,176.00 12 2,951.73 .OD 886.58
Pl¢loe exam|no |mmodlct\|y and report lf lncorr¢et. ll no report ll rucllvld wlthin lo dlyl. lhl account wll| ne conl|dlrod correct.
NONSUFF|Cl-|l-Ecl)\l|-'Pj|-:UNDS NSF GVEREOT|?:LT OD
FEE¢ ( ) F§é$ ( )
THls sTATEMENr n 0 n n n n
nnsYEAwssrATEMENTS 31 nn n nn

 

 

 

 

 

Noll: Fll fo¥!lllllh'l!||lllll mldl by UBAA lllll I\Ql redu¢:l ll!\ lollll oh Ull\ ¢l'llfl.

DEPOSITS AND OTHER CREDITS

DATE..........AMOUNT.TRANSACTION DESCRIPTION
03/05 ' 100.00 usaa Fuuos TRANSFER ca
03/05 148.50 USAA FUNDS TRANSFER CR
03/07 250.00 USAA FUNDS TRANSFER ca
03/13 410.00 USAA FUNDS TRANSFER CR
03/19 300.00 USAA FUNDS TRANSFER CR

FROM Lakeeka Burrell

CHECKING #4835, CONF# 1461635037
03/21 20.00 DEPOSIT @ MOBILE
03/21 25.00 DEPOSIT @ MOBILE
03/22 100.00 USAA FUNDS TRANSFER CR

FROM Lakeeka Burrell

CHECKING #4835, CONF# 1465286771
03/29 269.30 ACH CREDIT 033018

VACP TREAS 310 XXVA BENEF ***********3600
03/30 3.93 USAA FUNDS TRANSFER CR

FROM Cameron Burrell

SAVINGS #3742, CONF# 1475926707
03/30 700.00 TELLER DEPOSIT
04/02 625.00 USAA FUNDS TRANSFER CR

FROM Cameron Burrell

SAVINGS #3742, CONF# 1480021931

OTHER DEBITS

DATE .......... AMOUNT.TRANSACTION DESCRIPTION

03/05 19.27 DEBIT CARD PURCHASE 030318 5314030318
CHICK-FIL-A #02587 SAN ANTONIO TX

03/05 20.00 POS DEBIT 030518 5542030518
WM SUPERCENTERWal-Mart SuCONVERSE TX

93528-0814_05

USAA
FEDERAL
SAWNGS
BANK

id

0

USAA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PAGE 1
CAMERON L BURRELL
3323 NORCREST DR
CONVERSE TX 78109-32?8
0
02
NKXX»WNUNBER ACCOUNTTYPE SUUEMENTPEHOD
00433-8375-0 USAA CLASSIC CHECKING 04/03/18 - 05!02/18
BNANCE §§M; ToTAL AMouNr No. ol= ToTAl_ AMouN'r sEvacE BALANcE runs
LAST STATEMENT pA|D OF DEB|TS PAlD DEP OF DEPOS|TS MADE CHARGES STATEMENT
886.58 62 2,115.05 2 1,669.30 .OO 440.83
Flen¢ gxlmln¢ lmmscllllly ind report ll |I\=n!mct. ll no report ll noo|ud within ID dlyl. the _lcconnl will nn considlr¢d cor:ccl.
NONSUFF|CliI:-:Cl)l[le]i_-“UNDS NSF OVERBOTAF'LF OD
___ FEE° ( ) F§e$ ( )
THlS STATEMENT n g n 0 0 0
russ vEAR's sTATEMENTs 8 7 n n n n n
Nots: Fu revlrllllireiundl» made by USAA will not reduce \hl \olcl\ on this ehlrl.
DEPOSITS AND OTHER CREDTTS
DATE .......... AMOUNT.TRANSACTION DESCRIPTION
04/23 1,430.00 TELLER DEPOSIT
04/30 269.30 ACH CREDIT 050118
VACP TREAS 310 XXVA BENEF ***********3600
CHECKS
DATE..CHECK NO. .......... AMOUNT DATE..CHECK NO... ...... ..AMOUNT
04/10 412 20.00

OTHER DEBITS

DATE..........AMOUNT.TRANSACTION DESCRIPTION
04/04 2.98 DEBIT CARD PURCHASE
LovE S TRAVEL 00004739
64/04 30.05 DEBIT CARD PURCHASE
LOVE s TRAVEL 00004739
04/04 43.30 DEBIT CARD PURCHASE
MOW MGR 888-438~6697
04/04 45.68 Pos DEBIT
cEFCo #42
04/05 2.00 DEBIT CARD PURCHASE
UBER EATS GBRN?
04/05 12.70 DEBIT CARD PURCHASE
wAFFLE HOUSE 0604
04/05 20.72 PoS DEBIT
wALGREENS SToRs 937 UN
04/05 25.18 DEBIT cARD PURCHASE
UBER EATS GBRN?
04/05 48.01 DEBIT cARD PURCHASE

CITY OF CONVERSE (UTIL

040418 5541040418
TEXARKANA T X
040418 5542040418
TEXARKANA TX
040218 780040218
888~4386697 TX
040318 5542040318
JARRELL TX
040518 4121040518
HELP.UBER.COMCA
040418 5812040418
WEST MEMPHIS AR
040418 5912040418
MEMPHIS TN
040518 4121040513
HELP.UBER.COMCA
040313 4900040318
CONVERSE TX

DIC

NSURED

93525-0814_05

USA.A
FEDERAL
SAV|NGS

USAA° BANK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PAGE 1
CAMERON L BURRELL
5323 NORCREST DR
CONVERSE TX 7 510 9-327 B
0
02
AOOOUNTNUMBER ACCOUNTTYPE STATEMENT PER|OD
00433»8375-0 usaa cLAssIc cnscr<rno 05/02/18 - 06104/18
BALANcE §§,C-}'§ ro'rAL AMouNT No. oF TOTAL AMOUNT sEvacE eALANcE rees
LAST STATEMENT pA|D OF DEB|TS PA|D DEP OF DEPOS|TS MADE Ct~lARGES STATEMENT
440.83 68 3,847.14 .B 4,502.42 .00 1,096.11
Floale exam|nl lmmed|lle|y lnd rlporl ll lncoirecl. lll no report ll ¢lcl|vlu wllnltl 60 d.ly\. lite leeo\lnl will bci¢on\ldot¢d corru:l.
NON TOTAL TOTAL
_ SUFF|C||E:§ESFUNDS (NSF) OVERl'l.'l: E§T (OD)
Tl-ilS STATEMENT n n n 9 5 0 n
THIS YEAR'S STATEMENTS 3 -, 0 n 7 .=, n n
Nuli'. F¢l rl\|\r!l\ll.||lur\dl mlda by LlBAA will not rldure the lola|a on lh|l chlll.
DEPOSITS AND OTHER CREDITS
DATE .......... AMOUNT . TRANSACTION DESCRIPTION
05/08 2,022.12 ACH CREDIT 050918
TAX PRODUCTS PE4 SBTPG LLC ***********1546
05/14 1.00 USAA FUNDS TRANSFER CR
FROM Cameron Burrell
CHECKING #3742, CONF# 1532360567
05/15 50.00 USAA FUNDS TRANSFER CR
FROM Lakeeka Burrell
CHECKING #4835, CONF# 1536671889
05/18 20.00 USAA E'UNDS TRA_NSFER CR
FROM Cameron Burrell
CHECKING #3742, CONF# 1540028831
05/21 500.00 USAA FUNDS TRANSFER CR
FROM Lakeeka Burrell
CHECKING #4835, CONF# 1541204209
05/22 1,000.00 TELLER DEPOSIT
05/31 269.30 ACH CREDIT 060118
VACP TREAS 310 XXVA BENEF ***********3600
06/04 l 640.00 USAA FUNDS TRANSFER CR
FROM Lakeeka Burrell
CHECKING #4835, CONF# 1559140689
CHECKS
DATE. .CHECK NO ........... AMOUNT DATE . .CHECK No ....... . . . .AMOUNT
0 5 / 1 5 4 l 3 2 0 . 0 0
OTHER DEBITS
DATE» .......... AMOUNT . TRANSACTION DESCRIP’I‘ION ESDUAB

93526-0814_05

' USAA
FEDERAL
SAV[NGS

USAA" BANK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PAGE 1
CAMERON L BURRELL
8323 NORCREST DR
CONVERSE TX 18109-3278
0
02
ACGOUNTNUMBER ACCOUNTTYPE SUHEMENTPENOD
00433-8375-0 USAA CLASSIC CHECKING 06104!18 - 07103}18
alliance §§°BHFS ToTAL mount No. or= ToTAL mount salach eALANcE rule
LAST STATEMENT pA|D OF DEB|TS PAiD DEP OF DEPOS|TS MADE CHARGES STATEMENT
1,096.11 60 1,985.59 8 1,795.55 .OO 906.07
Plallt \:tl¢l\l|\l immld|lllly and report ll lncatrn¢:l. ll ne rlpcll li |\¢¢lv¢d vlllllln 50 dly\. lle IC¢uur\l will do cnnlldorud oorroc\.
HNAL TOUL
d NONSUFF|C||E_EESFUNDS (NSF) OVEREl):il-'§€§T (OD)
TH|S STATEME.NT n n n 9 5 n n
TH|S YEAR'S STATEMENTS R 7 n n q n n n
anl'. Fee revlrilillrll'ulldl mld! by LlBAA will rmi reduce i.he lollil nn lll|l chlrk.
DEPOSITS AND OTHER CREDITS
DATE .......... AMOUNT.TRANSACTION DESCRIPTION
06/11 50.00 USAA FUNDS TRANSFER CR
FROM Camerc>n Burrell
CHECKING #3742, CONF# 1569115031
06/12 6.00 USAA FUNDS TRANSFER CR
FROM Cameron Burrell
CHECKING #3742, CONF# 1570606855
06/12 65.25 USAA FUNDS TRANSFER CR
FROM Camercn Burrell
CHECKING #3742, CONF# 1569985457
06/15 20.00 USAA FUNDS TRANSFER CR
FROM Cameron Burrell
CHECKING #3742, CONF# 1574888557
06/19 10.00 USAA FUNDS TRANSFER CR
FROM Cameron Burrell
CHECKING #3742, CONF# 1579272101
06/21 200.00 USAA FUNDS TRANSFER CR
FROM Lakeeka Burrell_
CHECKING #4835, CONF# 1582350959
06/28 269.30 ACH CREDIT 062916
‘VACP TREAS 310 XXVA BENEF ***********3600
07/02 1,175.00 USAA FUNDS TRANSFER CR
FROM Lakeeka Burrell
CHECKING #4835, CONF# 1596095313
OTHER DEBITS
DATE...` ..... ,AMOUNT.TRANSACTION DESCRIPTION
06/05 2.71 DEBIT CARD PURCHASE 060418 5814060418 ££HEE

CARL‘S JR. #1100015

LIVE OAK TX

93526-0814_05

rUSAA
FEDERAL
SAWNGS

USAA° BANK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PAGE 1
CAMERON L BURRELL
3323 NORCREST DR
CONVERSE TX 78109-3278
0
02
NIXXBUNUMBER ACCOUNTTYPE SUUEMENTPEHOD
00433-8375-0 USAA CLASSIC CHECKING 07103118 - 08!02/18
ensues §§§H§ nonuAMouNr No_oF nunuamouur sEchE BALANCETHE
LAST STATEMENT pA[D OF DEB|TS PA|D DE:' OF DEPOS|TS MADE G'HRGE,S STATEV|ENT
906.07 72 1,678.52 4 1,439.30 .00 666.85
P|eue lirlmlr\l |mm¢dllto|y ann report ll lnenrrul. lf no rlport la resolved within 50 duyl. ina lccounl will he consider-d eorrl=l.
NoNsuFHci§qFEuNos NsF oven§yn¥i co
as f > ssi 1
njssrarEMENr n nn n 00
nnsYEAwssTATEMENTs 87 nn an nn

 

 

 

 

 

Ndlli F!I l'IVlrlIll.'l'¢lllndl mldl by USAR will not r¢du¢q fha lB¢lIl an li’tll nhlt\,

DEPOSITS AND OTHER CREDITS
DATE. ......... AMOUNT.TRANSACTION DESCRIPTION

07/19

07/25

07/27

07/31

269.30

OTHER DEBITS

170.00 USAA FUNDS TRANSFER CR

FROM Lakeeka Burrell
CHECKING #4835,

FROM Lakeeka Burrell
CHECKING #4835,

FROM Lakeeka Eurrell
CHECKING #4835,
ACH CREDIT
VACP TREAS 310

CONF# 1618075629
75.00 USAA FUNDS TRANSFER CR

CONF# 1625526293
925.00 USAA FUNDS TRANSFER CR

CONF# 1626579899

080118

XXVA BENEF ***********3600

DATE .......... AMOUNT.TRANSACTION DESCRIPTION

01/05 9.47 Pos users 070518 5310070518
uoLLAR-GENERALTOEPPERWErquvs oaa ex

07/05 9.99 uaurr cano Puacuasn 070213 7392070213
PAYPAL *uas sannrna 402-935-7733 ca

01/05 9.99 users caRu Puncaasn 010218 7392070218
PAYPAL *UAB SENMIRA 402-935~1733 CA

01/05 10.09 usair cano Puncnass 070413 7375010413
PwL*taffi¢uot.uk +14153497560

07/05 12.51 users cane Puscnass 070319 5812070318
uuunris #8553 13007336 san ANToNro Tx

07/05 14.00 users cane Puncaasa 070518 5313070513
uarournr Louncs convsnss rx

01/05 15.41 usair cano Puncnass 070313 7230070313
so *ANorNrEu ours Lrvs oak rx

FDI
insuneo

93526-0514_05

USAA
FEDERAL

l d SAV|NGS

USAA° BANK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PAGE 1
CAMERON L BURRELL
8323 NORCREST DR
CONVERSE TX 78109-3278
0
02
ACCOUNTNUMBER ACCOUNTT¥FE STATEMENTPEIOD
00433-8375-0 USAA CLASSIC CHECKING 08/02[18 - 09!04!18
aALANcE S'E°BHFS ToTAL AMouNr No. ol= tom AMouNT sEvace BALANCE Tl-lls
LAST STATEMENT pA|D OF DEBlTS PAID DEP OF DEF’OSlTS MADE Q'lARGES STATEMENT
666.85 100 2,720.49 9 2,706.79 .00 653.15
P|lne exlm|ne immediately ind report il' lneorruol. ll no report ls ru:¢lud within 50 dlys, the leconnt wlll he cuql|d¢rcd earr¢ei,
TOTN_ TOTAL
NoNsuFFlclENT FuNDs {NsF) ovERonAl=r (ou)
FEE= FEES
THls sTATEMENr n n 0 n n n
UMSYEAWSSTATEMENTS 97 00 00 00

 

 

 

 

 

Nttle: For rlvlr!llli'rul'undi mlde by LlEAA will nat reduce the lotil| on tt\ll cn|rl.

DEPOSITS AND OTHER CREDITS

DATE..........AMOUNT.TRANSACTION DESCRIPTION
08/08 125.00 ACH CREDIT

vAED TREAS 310 xva C
08/08 770.46 ACH CREDIT

vAED TREAS 310 xva C
08/10 800.00 DEPOSIT @ MOBILE
08/13 130.50 USAA FUNDS TRANSFER CR

FROM Cameron Burrell

CHECKING #3742, con
08/14 52.00 ACH CREDIT

COMMISSIONS PAroUT
08/24 0.27 USAA oFFER REBATE

STARBUCKS STORE 24428 ~ crane REBATE

08/27 125.00 ACH CREDIT

vann TREAS 310 xxvn C
08/27 434.26 ACH CREDIT

vAED TREAS 310 xxvn C
08/30 269.30 ACH CREDIT

vACP TREAS 310 xva B

OTHER DEBITS

DATE..........AMOUNT.TRANSACTION DESCRIPTION
08/03 3.70 unBIT cARu PURCHASE
ARBYS #1473 MEMPHIS
03/03 9.99 DEBIT CARD PURCHASE
PAYPAL runs saNMIRA
08/03 9.99 DEBIT cARD PURCHASE

PAYPAL *UAB SENMIRA

080918
H33 ***********3600
080918
H33 ***a*******3609

F# 1648738897
081418

***********BZBA

082818
H33 *n*****w***3600
082815
H33
083118
ENEF ***********3600

**#*****1\'**3600

080218 5814080218
MEMPHIS TN
080218 7392080218
402-935-7733 CA
080218 7392080218

402~935-7733 CA

ii£l§§

93526-0814_05

USAA
FEDERAL
SAWNGS

USAA° B_ANK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PAGE 1
cAMERON L BURRELL
8323 NORCREST DR
CONVERSE TX 75109-3278
0
02
NIXX»WNUNEER ACCOUNTTYPE SU“EMENTPEHOD
00433-83?5-0 USAA CLASSIC CHECKING 09104/18 » 10102/18
BALANCE §§Pr'§; TOTAL monm- No_ op ToTAL AMouNT sEvacE BALANcE n-ns
LAsT sTArEMENT PA,D oF oEBlTs PA\u ul~P oF osposlrs MADE ounces sTArEMENr
653.15 58 1,685.89 5 1,707.80 .00 675.06
Fllell¢ lllmlvtl lt|lmll}llfely and I'Ipbrl ll ltll:nrfll:l. lf lto rlgo|f lt ftl:l|vud' within lllJ diyl, lhl lcl:nun\ will be ccnsldar¢q correcl.
UNUL _ TOUB
NoNsuFFlci|§EESFuNDs (NSF) ovenp:l§e§r ioo)
HMSSTATEMENT 0 00 0 00
THls YEAR's sTATEMENTs 9 7 0 n ¢-, n 0 0
Ncl¢: Fee reverel|el‘rllunde mlde by USAA will net reduce the tul-ll nn this enert.
DEPoS:Ts AND oTHER CREDITS
DATE .......... AMOUNT.TRANSACTION DESCRIPTION
09/14 500.00 USAA FUNDS TRANSFER cR
FROM Lakeeka Burrell
cHEcKING #4835, CONF# 1691319019
09/24 320.00 USAA FUNDS TRANSFER Ca
FROM Lakeeka Burrell
CHECKING #4835, CONF# 1700895659
09/28 269.30 ACH CREDIT 100118
vaca TREAS 310 xxvn BENEF ***********3600
10/01 615.00 USAA FUNDS TRANSFER CR
FROM Lakeeka Burrell
CHECKING #4835, CONF# 17100?4785
10/02 3.50 ATM SURCHARGE REBATE
CHECKS
DATE..CHECK No ........... AMoUNT DATE..cHEcK No. ..... .....AMOUNT
09/11 995462 75.00

OTHER DEBITS
DATE .......... AMOUNT.TRANSACTION DESCRIPTION

09/05 7.73 Pos DEBIT 090518 5411090518
use #555910 KITTY HAWK UNIVERSAL CITTx
09/06 4.67 DEBIT CARD PURCHASE 090518 5814090518
wHATABURGER 393 026 LIvE oAK Tx
09/06 4.73 DEBIT cane PURCHASE 090519 5814090518
TACO CASA #63 Mounr vERNoN Tx
09/06 5.32 DEBIT CARD PURCHASE 090518 4816090518

PAYPAL *GODADDY.COM

402”935-7733 AZ

iiBl£s"

93525-0814_05

Bankof America ’;"7./

LAKEEKA F BURRELL l Accot.|nt # 4440 0620 4835 l March 14. 2018 to Aprll 11, 2018

Deposits and other additions

Your checking account

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Description Arnount
03)'15/18 RETURN OF POSTED CHECK l' iTEM (RECE|VED ON 03-14) 761 .00
03/15/18 §§gS¢i BANK OF SA DES:D|R DEP iD:BURL iNDN:Lii\KEEKA BURRELL CO lD:1364227403 1,416.14
03/19/16 Counter Credit 3,500.00
03/19/18 BKOFAMERiCA MOBii_E 03/19 3664067171 DEPOS!T *MOB|LE TN 377.76
03/19!18 BKOFAMERICA MOBiLE 03/19 3664068825 DEPOS|T *MOB|LE TN 20.00
03/26/18 BKOFAMERlCA ATM 03/24 #000008803 DEPOS!T WOODLAKE CROSS|N SAN ANTONiO TX 637.76
03/30/18 33334 BANK OF SA DES:D|R DEP iD:BURL |NDN:LAKEEKA BURRELL CO |D:1364227403 1,632,43
§§ 03/30113 counter credit _D¢?§,' __ @,` CANM small C..LB 1,500_00
Total deposits and other additions ` $9,845.09
Withdrawals and other subtractions
Dal:e Descrlption Amount
03/14/18 CHECKCARD 0312 TACO BELL #33827 CONVERSE TX 24231688072837009813800 -6.16
03/14/18 NFCU ACH DES:PA¥MENT iD:905688250000002 iNDN:LAKEEKA BURRELL CO -761.00
|D:9000000024 WEB
03/15/18 CHECKCARD 0313 EXXONMOB|L 47948062 SAN ANTONiO TX 24164058073378005142395 »20.03
03/15/18 UN|VERSAL TOYO 03/15 #000092705 PURCHASE UN|VERSAL TOYOTA SAN ANTON|O TX ~11.02
03/16/18 BlG LOTS #4641 03/16 #000218187 PURCHASE BiG LOTS #4641 83 CONVERSE TX -56.67
03116/18 GERBER LIFE |NS DES:iNSURANCE |D:9031747 |NDN:*BURRELL,LAKEEKA CO -18.84
iD:0000991752 PPD
03/19/18 Adjustment/Correction Of Posted item -377.76
03/‘| 9/18 CHECKCARD 0316 MCDONALD`S F24388 CONVERSE TX 24427338076710041156144 -4.33
03/19/18 CHECKCARD 0316 WEND¥‘S #11076 CONVERSE TX 24765018076206788000692 -4,95
03/19/18 CHECKCARD 0317 SONiC DRIVE |N 1839 CONVERSE TX 24427338076720037541563 -12.54

 

continued on the next page

 

  

 

invest on|ine With professional portfolio
management by i\/lerriii Lynch

\/I~_.ll merrilledge.com/invest l-» pllr~-il:r- \-,r-»r_lr ,L;rr.rl until Ml-ni|| l ll;-‘_»- l llir|l-ri lll='r ;.rni,-_'_

Merriil -Edge°is available through Merril| Lyrich, i°ierce. Fenner & Smith incorporated (MLPF&S). and consists of the Merri|| Edge Advisoi`y Center"‘ (irrvesti"nent guidance) and self-
dlrected oniine lnvestirlg, MLPF&S is.a registered broker-dealer. investment advisor MemberSiPC and a wholly owned subsidiary of Bank ofAmerica Corporation Bariking products
are provided by Bank ofArnerica, NA,and affiliated banks, Members FDlCand wholly owned subsidiaries of Bank of America Corporation. ®2017 Bank ofAmerlca Corporation

'"mm"tpr°dum: 1 Are Not FDlC insured l Are Not Bank Guaranteed l May Lose ‘Jaiue

 

 

MERR|LL

EDGE'EZ§

Bank of Amerlca Corporation

 
 

 

55M-07-17-0554.B 1 ARPFXLMX

 

nhl-rn 0 nF D

BankofAmerica$'}./

LAKEEKA F BURRELL l Accol.\nt # 4440 0620 4835 l Aprll 12. 2018 to May 11, 2018

Deposits and other additions

Date

Your checking account

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Description Amount
04/13/18 22334 BANK OF SA DES:DIR DEP iD:BURL lNDN:LAKEEKA BURRELL CO lD:1364227403 1.477.93
04/16/18 Oniine Banicing advancement CRD 6505 ConfirrrratlorraL 0684421379 500_00
04/30/18 ;:§34 BANK OF SA DES:D|R DEP iD:BURL lNDN:LAKEEKA BURRELL CO lD:1364227403 1,402.53
04/30/18 §§g$‘l BANK OF SA DES:D|R DEP iD:BURL lNDN:LAKEEKA BURRELL CO lD:1364227403 234.26
Wsrosri s counter credit Dc,p°,".\~‘ ,_l CAMM B|M ll (‘,Lg 1.600.00
$05_!10/18 usAA cHK-lNTRNT oEs:rRANsFER iu=l. BuRRELl_ lNoN=LAKEEl<A RRELL co lu=usAA 1,011.00
ii WEB myers if cum 'M.u_ ours
Total deposits and other additions $6,225.72
Withdrawa|s and other subtractions
Date Descript|on Amount
04/12/18 CHECKCARD 0411 CVS/PHARMACY #05512 SAN ANTON|O TX 24445008102000986436957 -3`| .10
04/12/18 DOLLARTRE 1057 04/12 #000317443 PURCHASE DOLLARTRE 10570 T CONVERSE TX -15.07
704/112/18 ;ggOTA DES:Pay TFS |D:O32-6580353 iNDN:032-6580353 CO lD:9200602022 -635.65
04/16/18 CHECKCARD 0413 CORNER STORE 1049 UN|VERSAL C|TTX 24427338104120000457689 l -30.00
04/16/18 CHECKCARD 0413 |HOP #1924 LlVE OAK TX 24431068104722820475515 -14.49
04/16/18 CHECKCARD 0413 PAYLESS SHOESOOO020966 SELMA TX 24164078104926310280135 -19.49
04/16/18 CHECKCARD 0414 SQ *ANO|NTED CUTS LlVE OAK TX 24492158104741362221074 -13.1 1
04/`[6/18 WAL-MART #4056 04/ 14 #000791763 PURCHASE WAL-N|ART #4056 CONVERSE TX -70.11
04/16/18 NFCU ACH DES:PAYMENT lD:920394460000002 lNDN:LAKEEKA BURRELL CO -768.00
lD:9000000024 WEB 4
04/16/18 NFCU ACH DES:PAYMENT lD:920393420000002 lNDN:i_AKEEKA BURRELL CO -205.00
lD:9000000027 WEB
continued un me next page

 

 

 

LIFE i' BETTER CONNECTED’

SSM`-Oi-lB-ZZB?.C | AR5845NB

Proud to Support the brave Women and men in our military

Trusted products and services through deployment and beyond Bank of America ls here for those
who serve Vis|t bankofamerica.com/mlllt:_ary to learn more about our military customer benefits

 

 

n.-.AA ') ¢_¢ n

a

BankofAmerica ’;“`}./

LAKEEKA F BURRELL l Account # 4440 0620 4835 l May 12. 2018 to june 12. 2018

Deposits and other additions

Your checking account

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Description Amount
05/15/18 ;:g?ide BANK OF SA DES:D|R DEP lD:BURl_ |NDN:LAKEEKA BURRELL CO lD:1364227403 1.371.56
05!21/18 BKOFAMER|CA ATM 05/19 #000007610 DEPOSiT i_D`i'i“S LAND|NG SAN ANTON|D `l"X 500.00
05/31/18 35834 BANK OF SA DES:D|R DEP iD:BURL lNDN:LAKEEKA BURRELL CO lD:1364227403 1,315.39
PPD nl
*06/04/13 BKOFAMERch Moeii_i-: oe/oz 3592516591 oEPoslT *Mo`e.ii_E TN D¢F,$,-\- :Ev_ "'W »e__;z.-zoo;oo.,
Total deposits and other additions ann ah ewy~.,£| $5,3 86.95
Withd rawals and other subtractions
Date Description Amount
05/_`|4/18 CHECKCARD 0510 MCDONALD`S F24388 CONVERSE TX 24427338131710039057075 -12.88
05/14/ 18 CHECKCARD 0512 SQ *ANOINTED CUTS LlVE OAK TX 244921 5813274024548531 5 -13.1‘|
05/14/18 CHECKCARD 0512 BEE CLEAN CAR WASH N0 1 SAN ANTONIO TX 24767908133230200461135 -8.00
05/14/18 CHECKCARD 0512 jCPENNEY 2833 SAN ANTON|O TX 24431068132832761137614 -107.75
05/14/18 CHECKCARD 0512 POTBE|_LY #445 LlVE OAK TX 24692168133100361871367 ~13.64
05/14/18 CHECKCARD 0513 WALMART GROCERY 800-966~6546 AR 24055238134083703275359 -34.21
05/14/18 CHECKCARD 0513 CVS/PHARMACY #05512 SAN ANTON|O TX 24445008134000911802812 -17.30
05/14/18 CHECKCARD 0513 GRADYS NO 6 SAN ANTONlO TX 24013398133002742157554 -11 .90
05/14/18 DOLLARTRE 1057 05/14 #000331074 PURCHASE DOLLARTRE 10570 T CONVERSE TX -13.91
05/14/18_ SYNCB/ShopHQ Cl'd DES:SH(_)PHQEPAY |D:1586378676 iNDN: 6045771201149861 CO -693.55
|D:9069872103 WEB
05/14/18 Banl< of America Credit Card Bi|| Payment -15.00
05/16/18 CHECKCARD 0515 HUMANA PHARMACY 02423 SAN ANTON|O TX 24717058136731361388506 -1 1.80
05/16/18 GERBER L|FE |NS DES:lNSURANCE |D:1765877 lNDN:'BURRELL,LAKEEKA CO -18.84
lD:0000991752 PPD '
05/17/18 CHECKCARD 0515 MCDONA|_D'S FZBBi SAN ANTON|O TX 24427338136710044267193 -2.48
continued en me next page
Experience the arts for free
Get one free general admission when you show your Bank of America° card and a photo iD at more than
200 cuitura| institutions on the first full weekend of every month
Vl_slt bankofamerica.corn/artsonus to learn more and find a participating location near you.
BankofAmerica$’ tire r BETTER coNnEcTEo“
55M-ii-i7~0595£ | ARN7BD44

 

 

 

n_.e_ r\

_:n

1 . "='* Your checkin account
BankofAmenca¢/./’ g

LAKEEKA F BURRELL | Accoul'lt # 4440 0620 4835 1 june 13, 2018 to J\.lly 12, 2018

Deposits and other additions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Description Amount
05/15/18 ::834 BANK OF SA DES:DiR DEP iD:BURL lNDN:LAKEEKA BURRELL CO lD:1364227403 1,538.39
0
*QSQT!J B" Counter Credlt ‘Dep.. 53 "- `.S.`“,. &W\ fm BL`IM " "2'00.00
06/21/18 BKOFAMERICA MOBILE 06/21 3700112969 DEPOS|T i*M(.')BlLE TN 27.04
06/29/18 35834 BANK OF SA DES:D|R DEP iD:BURL |NDN:LAKEEKA BURRELL CO lD:1364227403 1.484.53
PPD 2 m t l
~`¥(07/02/18 BKOFAMERICA MOB[LE 06/30 3703383336 DEPOS|T *MOB\LE TN Dq)b% ¢c){'CA-N¢,;” 2,700.00
07)'05!18 USAA CHK-lNTRNT DES:TRANSFER [D:L BURRELL iNDN:LAKEEKA BURRELL CO iD:USAA 100.00
FT WEB
07/06/18 BKOFAMER{CA ATM 07/05 #000009403 DEPOS|T LOTFS LANDING SAN ANTON|O TX 70.00
Total deposits and other additions $6,119.96
Withdravvals and other subtractions
Date Description Amount
06/13/18 CHECKCARD 0613 BURGER KlNG #25009 SAN ANTONIA TX 24186168164206899001032 -9.19
05/14/18 CHECKCARD 0613 KFC E003003 UNIVERSAL CiTrX 24431068165091517000911 -12.10
06/15/18 CHECKCARD 0614]ASON'5 DEL| #1 PAV|L\ SAN ANTONIO TX 247619781.55206588000553 -8.22
06/18/18 CHECKCARD 0515 SONIC DRiVE iN 5210 CASTLE HiLLS TX 24427338166720040762173 -5.82
06/18/18 CHECKCARD 0616 HEB TO U 800-987-4438 TX 24231588167083705200333 -85.15
0611 811 8 CHECKCARD 0615 MCDONALD'S F24388 CONVERSE TX 24427338188710040311871 -4.33
08/18/18 CHECKCARD 0517 M M DONUTS CONVERSE TX 24431068158400455000079 -2.70
08/18/18 CHECKCARD 0816 ]lFFY LUBE #525 UN|VERSAL C11TX 24231688167837000667086 -7.00
06/18/18 NFCU ACH DES:PAYMENT lD:948837620000002 iNDN:LAKEEKA BURRELL CO -790.00
lD:9000000024 WEB
05/18/18 GERBER LiFE |NS DES:|NSURANCE 10:8060743 |NDN:*BURRELL,LAKEEKA CO ~18.84
10:0000991752 PPD

 

continued on the next page

 

What’s on your mind?

When you join the Bani< of Amerlca' Advisory Pane|. you can help us understand what you like and don't |ii<e.
Enter code CADD at bankofamerica.com/AdvisoryPane| to iearn more and ]oln.

L|FE f BETTER CONNECTED“

 

inclusion on the Advisory Panel subject to qualifications SSM~U-i-iii-OOSZ.N 1 ARHKG]ES

 

 

D~rn-\ 0 rrF Q

o

'* BankofAmerica ”?/

LAKEEKA F BURRELL i Account # 4440 0520 4835 l ]uly13, 2018 to August14, 2018

Deposits and other additions

Date

Your checking account

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Description Arnount
07713/18 35834 BAN|( OF SA DES:D|R DEP iD:BURL INDN:LAKEEKA BURRELL CO |D:1364227403 1.389.20
PPD '
*07/19/13; counter credit .D<P‘s`,‘i.. _(_’o`_, C,`N trw gum ll '3oo.oo
07/24/18 BKOFAMER|CA MOB|LE 07/24 3712004501 DEPOSiT ‘MOBiLE TN 7.000.00 l
07/25/18 Onllne Bani<ing advance from CRD 3345 Conflrmation# 1556328534 1,200.00
*07/26/13,¢ ceunter credit 01,96>1} .§;,, C,.m gum il 2.soo.oo
07731/18 35834 BANK 0F SA DES:DER DEP iD:BURL iNDN:i_AKEEKA EURRELL CO iD:1364227403 1,343.68
PPD

07/31/18 35834 BANK OF SA DES:D|R DEP iD:BURL iNDN:l.AKEEKA BURRELI_ C0 lD:1364227403 455.86
PPo

-08/02/18 CHECKCARD 0801 AMZN MKTP US AMZN.COM/B AMZN.COM/BlLLWA 7443106821308300434 7.99

Total deposits and other additions $14,196.73

Withdrawais and other subtractions

Date _ Description Arnount

07/13/18 Cl`l'i CARD ONLlNE DES:PAYMENT lD:112695633082075 |NDN:LAKEEKA L FORD CO ~25.00
lD:CiT|CTP WEB '

07/15/18 CHECKCARD 0715 AMAZON.COM AMZN.COM/BlL AMZN.COM/BlLLWA -16.42
24431068197083302708727

07/16/18 CHECKCARD 0715 AMAZON MKTPLACE PMTS WW WWW.AMAZON.COWA -10.51
24431068196083358336739

07/17/18 CHECKCARD 0716 AMAZON MKTPLACE PMTS WW WWW.AMAZON.COWA -41.65
24431068197083715279951

07/17/18 Chester's Hamb 07/17 #000231140 PURCHASE Chester's Hamburg UNiVERSAL CT‘( TX -14.58

07/17/18 NFCU ACH DES:PAYMENT 10:962043470000002 |NDN:LAKEEKA BURRELL CO -790.00
|D:9000000024 WEB

07/17/18 NFCU ACH DES:PAYMENT lD:962043390000002 |NDN:LAKEEKA BURRELL CO -205.00

10:9000000027 WEB

 

continued on the next page

 

 

m i\/iore informed l\/lore empowered

introducing a new self-directed on|ine investing experience from Merrill Edge."
Vis|t men'liledge.com/Learn for more information.

Men'iil Edge’ is available through Meni|| Lynch, Pierce. Fenner & Smith incorporated iMLPF&Si! and consists of the Merriii Edge Advisory Center (investrnent guidance)
and se|f»dlrected online investing ME_PF&S is a registered broker-dealer, investment advisor, Member 5le and a wholly owned subsidiary of Bank ofAmerica Corporation.
Banking products are provided by Bank of America, N.A, and affiliated banks Members FDlC and wholly owned subsidiaries of Bank of America Corporation.

investment products are provided by MLPF&S and: Are Not FD|C insured Are Hot Bank Gi.iaranteed May Lose Vaiue

 

55M-05-18-0031.B l ARNVX099

IllllLL

EDGE`€§§

Blnildm¢rm

 

 

r\-..e n 4.: n

l

, 3 _ -~.e» Your checkin account
" BankofAmerlca”/./ g

LAKEEKA F BURRELL l Account # 4440 0620 4835 l August 15, 2018 to September 11. 2018

Deposits and other additions

 

 

 

 

Date Description Amount
census 35834 BANK oF se DEs=olR DEP ioeeuni_ lNoN=LAKeEKA auRRELL co lor1364227403 1,678.61
PPD
08/31/18 35334 BANK oF sA oEs=oiR DEP loreuni_ |NDN¢LAKEEKA sonnett co roe1364227403 1,561.93
PPD
*'09/04/18~- BKoFAMERicA Man_E 09/01 3726732959 DEPosiT *Moaltt TN 9¢95$|’1, .i.:r~ _jsoooo y 7
Total deposits and other additions ' ( l i M,du` gm li $4,740.54

Withdravva|s and other subtractions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Description Arnount
08/15/18 CHECKCARD 0813 l9 SPORTS NEW BRAUNFELS 830~7147591 TX 24275548226809201053574 -1 19.00
08/16/18 CHECKCARD 0814 TACO CABANA 20102 SAN ANTON|O TX 24231688227400000371387 -7.01
08/16/18 CHECKCARD 0815 leMY iOHNS # 1 167 - 210-340-2224 TX 24269798228001060069431 -10.35
08/16/18 GERBER L|FE |NS DES:iNSURANCE lD:318734-4 INDN:"BURRELL,LAKEEKA CO -18.84

lD:0000991752 PPD
08/17/18 CHECKCARD 0816 AMZN MKTP US AMZN.COM/B AMZN.COM/BlLLWA -9.93

24431068228083715377428
08/17/18 NFCU ACH DES:PAYMENT lD:976636390000002 |NDN:LAKEEKA BURRELL CO -790.00

lD:9000000024 WEB -
08/20/18 CHECKCARD 0816 MCDONALD'S F2881 SAN ANTON|O TX 24427338229710047293582 -7.05
08/20/18 CHECKCARD 0816]ASON'5 DELl #1 PAV|LI SAN ANTON|O TX 24761978229206588002786 l -8.22
08/20/18 CHECKCARD 0818 AMZN MKi'P US AMZN.COM/B AMZN.COM/BlLLWA ~40.72

24431068230083757250406
08/20/18 CHECKCARD 0817 MCDONALD'S F10586 SAN ANTON|O TX 24427338230710042052337 -5.41
08/20/18 CHECKCARD 0818 KFC E003009 SAN ANTONiO TX 24431068231400907000102 -7.57
08/20/18 CHECKCARD 0819 CHEDDAR'S 0202063 SELMA TX 24431068231400681000146 -50.00
08/20/18 CHECKCARD 0819 HEB TO U 800-987-4438 TX 24231688231083307724765 -78.48
08/20/18 CHECKCARD 0819 FREEPR|NTS 877-248-8905 CA 24492158231717450434585 RECURRLNG -5.00

CDntinuEd 0|'1 the next page
Ul
Experience the arts for free
Get one free general admission when you show your Bank,of Arnerlca° card and a photo iD at more than
200 cultural institutions on the first full weekend of every monthl
Vlslt bankofamerica.conuArstnUs to learn more and find a participating location near you.
Bankoflmerica$ _ L|FE 1 BETTER coNNEcTEo'
SSMDB-iB-OO?Z£ | ARB4‘|'M0vl

 

 

 

